Exhibit 10.6

Execution Copy

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT A CONFIDENTIAL
PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION: [***].

MERCHANDISING AGREEMENT

BETWEEN

SEARS, ROEBUCK AND CO.,

KMART CORPORATION, AND

SEARS HOLDINGS CORPORATION

AND

SEARS HOMETOWN AND OUTLET STORES, INC.,

SEARS AUTHORIZED HOMETOWN STORES, LLC,

AND SEARS OUTLET STORES, L.L.C.,

August 8, 2012



--------------------------------------------------------------------------------

Execution Copy

 

TABLE OF CONTENTS

 

1.   ADDITIONAL TERMS AND CONDITIONS      1    2.   TERM AND TERMINATION      1
     (a)   Initial Term      1      (b)   The Term; Renewal Rights      1     
(c)   Termination of the Agreement      2      (d)   Seller’s Right to Terminate
Its Section 3 Obligations      3      (e)   Seller’s Termination Rights on
Appendix 5(a)      4      (f)   Buyer’s Transition and Sell-Off Rights      4   
3.   HTS PRODUCTS      4      (a)   Seller’s Obligation to Sell      4      (b)
  Invoice Prices for HTS Products      5      (c)   Vendor Charges      5     
(d)   Retail Pricing      5      (e)   HTS Product Quality, Availability, and
Packaging      5      (f)   Location-Specific Products      6    4.   OUTLET
PRODUCTS      6      (a)   Section 4 Definitions      6      (b)   DRM      6   
  (c)   MOS      8      (d)   Right of First Offer for Additional Categories   
  10      (e)   Seller’s Compliance with Rights of First Offer; Termination     
10      (f)   Retail Pricing      10      (g)   Invoice Prices for Outlet
Products      10      (h)   Outlet Product Restrictions      11    5.  
ROYALTIES      11      (a)   Quarterly Royalty Reports; Royalties Payable     
11      (b)   Adjustments      11      (c)   Featuring Kenmore-Branded Product
     12      (d)   Minimum Commission      12      (e)   Record Retention; Audit
Rights      12    6.   INVENTORY MANAGEMENT POLICES AND PROCESSES; DELIVERY
TERMS      12    7.   PAYMENT TERMS FOR INVOICE PRICES AND ROYALTIES      13   
  (a)   Invoice Prices for Products      13      (b)   Royalties      13    8.  
SUBSIDIES AND MARKETING/MERCHANDISING SUPPORT      13      (a)   Vendor
Subsidies      13      (b)   Product Information Support      13      (c)  
Other Support      14    9.   CUSTOMERS AND TRADE AREAS      14      (a)  
General      14   

 

i



--------------------------------------------------------------------------------

Execution Copy

 

  (b)   Buyer      14      (c)   Seller      15      (d)   Growth      16     
(e)   New HTS Stores and Renewals-Exclusivity      16    10.   PRODUCT
WARRANTIES AND RETURNS      16      (a)   Product Warranties      16      (b)  
Product Returns      17      (c)   Product Recalls and Similar Product Issues   
  17      (d)   Disclaimer      18    11.   PRODUCT SERVICING      18      (a)  
Seller’s Appointment      18      (b)   Seller’s Obligations      18      (c)  
Buyer’s Obligations      19      (d)   Seller’s Charges      20      (e)  
Services for Protection Agreements      20    12.   INTELLECTUAL PROPERTY     
20      (a)   Seller      20      (b)   Buyer      23    13.   CONFIDENTIALITY
     24      (a)   Confidential Information      24      (b)   Treatment of
Confidential Information      24      (c)   Exceptions to Confidential Treatment
     25    14.   INDEMNIFICATION      26      (a)   Seller Indemnities      26
     (b)   Buyer Indemnities      26      (c)   Defense      26      (d)  
Exclusions from Claims; Tender and Cooperation      26    15.   INSURANCE     
27      (a)   Required Coverage      27      (b)   Proof of Insurance      27   
16.   LIMITATION ON LIABILITY      27    17.   MINIMUM QUANTITIES      27    18.
  DISPUTE RESOLUTION      27      (a)   Committees      27      (b)   Dispute
Resolution      28    19.   SELLER’S CLOSING LOCATIONS      29    20.   GLOSSARY
     29    21.   SHC’S SOLE OBLIGATION      33   

 

ii



--------------------------------------------------------------------------------

Execution Copy

 

22.   GENERAL      33      (a)   Good Faith      33      (b)   Assignment     
33      (c)   Computer Access      34      (d)   Promotional Calendars      34
     (e)   Negotiating Event      34      (f)   Consideration      34      (g)  
Construction and Interpretation      35      (h)   Counterparts; Facsimile     
35      (i)   Entire Agreement; Severability      35      (j)   Injunctive
Relief      36      (k)   Notices      36      (l)   No Waiver      37      (m)
  Publicity      37      (n)   Relationship of the Parties      37      (o)  
Reporting      37      (p)   Representations and Warranties      37      (q)  
Survival      37      (r)   Condition Precedent to the Effectiveness of this
Agreement      37      (s)   Governing Law; Jurisdiction; Waiver of Jury Trial
     38   

APPENDICES

 

Appendix 1   Additional Terms and Conditions      40    Appendix 2(a)  
Effective Date      43    Appendix 3(a)   HTS Product Categories      44   
Appendix 3(b)   HTS Invoice Prices      45    Appendix 4(b)(i)   Invoice Prices
for DRM      46    Appendix 4(c)(ii)   MOS Categories and Initial MOS Invoice
Prices      47    Appendix 5(a)   Royalty Rates; Kenmore Royalty Credits      48
   Appendix 5(d)   Average Aggregate Minimum Commission      54    Appendix 6  
Inventory Management Policies and Processes      55    Appendix 7(a)   Payment
Due Date      60    Appendix 9(b)(i)(A)   New HTS Store List      61    Appendix
12(a)(iii)   Seller Marks      64    Appendix 18(a)(i)   Merchandising Operating
Committee      65   

 

iii



--------------------------------------------------------------------------------

Execution Copy

 

MERCHANDISING AGREEMENT

August 8, 2012

This MERCHANDISING AGREEMENT (this “Agreement”) is between (1) SEARS, ROEBUCK
AND CO., a New York corporation (“SRC”), KMART CORPORATION, a Michigan
corporation (“Kmart” and together with SRC, “Seller”), and SEARS HOLDINGS
CORPORATION, a Delaware corporation (“SHC”), and (2) SEARS HOMETOWN AND OUTLET
STORES, INC., a Delaware corporation (“SHO”), SEARS AUTHORIZED HOMETOWN STORES,
LLC, a Delaware limited liability company (SAHS”), and SEARS OUTLET STORES,
L.L.C., a Delaware limited liability company (“Outlet Co.” and together with SHO
and SAHS, “Buyer”). Other capitalized terms used but not defined in this
Agreement are defined in Section 20, which begins on page 29.

TERMS AND CONDITIONS

For good and valuable consideration, the receipt of which Seller and Buyer
acknowledge, Seller and Buyer agree as follows:

1. ADDITIONAL TERMS AND CONDITIONS. The Additional Terms and Conditions that are
attached to this Agreement as Appendix 1 are incorporated into this Agreement by
reference and are binding on Seller and Buyer as if expressly included below. To
the extent any provision on Appendix 1 is inconsistent with the body of this
Agreement, the body of this Agreement controls.

2. TERM AND TERMINATION.

(a) Initial Term. The initial term of this Agreement will begin immediately
following the “Rights Closing Effective Time” specified in the Separation
Agreement (the “Separation Agreement”) to be executed and delivered by SHO and
SHC (the date on which the Rights Closing Effective Time occurs, the “Effective
Date”) and will end, unless terminated earlier or extended in accordance with
Section 2(c) or Section 2(d), at 5:00 p.m. (Central Time) on the last day of the
66th full month following the Effective Date (the “Initial Term”). The calendar
day that becomes the Effective Date will be inserted on Appendix 2(a) after the
Effective Date has occurred.

(b) The Term; Renewal Rights. Subject to Section 2(c), Section 2(d), and the
next sentences of this Section 2(b), Buyer may elect to extend for up to two
consecutive three-year periods Seller’s obligations in Section 3 to sell
KCD-Branded Products to Buyer. Buyer may not exercise its rights in the
preceding sentence if Buyer or any of its Affiliates has failed to comply with
any of its material obligations in this Agreement and the failure is continuing.
The first renewal period is referred to as the “First Renewal Period” and its
duration may be longer than three years as provided in Section 2(c)(ii)(B) and
in Section 2(d)(ii). Buyer will deliver written notice to Seller not later than
six months prior to the end of the Initial Term if Buyer elects to extend the
Term for the First Renewal Period. The second renewal period is referred to as
the “Second Renewal Period.” Buyer will deliver written notice to Seller not
later than six months prior to the end of the First Renewal Period if Buyer
elects to extend the Term for the Second Renewal Period. The Initial Term, the
First Renewal Period (if elected), and the Second Renewal Period (if elected)
are together referred to as the “Term” and the last day of the Term is referred
to as the “Expiration Date.” During the First Renewal Period and the Second
Renewal Period Seller will have (i) no obligation in accordance with Section 3
to sell any HTS Product to Buyer that is not a KCD-Branded Product and (ii) no
obligation in accordance with Section 4 to sell any Outlet Product to Buyer.
Except as provided in the preceding sentence, all of the terms and conditions of
this Agreement (including the terms and conditions of Section 9) will continue
to be in full force in accordance with their terms during the Term. This
Agreement applies to all Products shipped on or after the Effective Date and
before the Expiration Date, regardless of when Buyer placed the order for the
Products.

 

1



--------------------------------------------------------------------------------

Execution Copy

 

(c) Termination of the Agreement. Neither Party may exercise its rights in this
Section 2(c) if the Party or any of its Affiliates has failed to comply with any
of its material obligations in this Agreement and the failure is continuing.

(i) Termination for Material Breach. Subject to the next sentence and to
Section 18, (A) Seller or Buyer may terminate this Agreement in the event of a
material breach of this Agreement by the other Party, including Seller’s right
to terminate this Agreement if Buyer purports to assign any of its rights or
delegate any of its obligations under this Agreement in contravention of
Section 22(b), if the breach is curable by the breaching Party and the breaching
Party fails to cure the breach within 30 days following its receipt of written
notice of the breach from the non-breaching Party. If the breach is not curable
by the breaching Party, the non-breaching Party may immediately terminate this
Agreement following the non-breaching Party’s delivery of notice to the
breaching Party.

(ii) Seller’s Right to Terminate upon a KCD Change in Control.

(A) Subject to the following sentences of this Section 2(c)(ii)(A), if a KCD
Change in Control occurs during the Initial Term Seller may, by written notice
delivered to Buyer on or before the 60th day following the effectiveness of the
KCD Change in Control, terminate this Agreement. The termination will take
effect on the date that is the first anniversary (the “Section 2(c)(ii)(A) End
Date”) of the date that Seller delivered the written notice to Buyer in
accordance with the preceding sentence. If the Section 2(c)(ii)(A) End Date is a
date that is later than sixty-six months after the Effective Date, the Initial
Term will be extended for all purposes of this Agreement to include the period
ending on the Section 2(c)(ii)(A) End Date unless Buyer notifies Seller in
writing on or before the 15th day following Buyer’s receipt of the notice
referred to in the first sentence of this Section 2(c)(ii)(A) that the extension
will not occur.

(B) Subject to the following sentences of this Section 2(c)(ii)(B), if a KCD
Change in Control occurs during the First Renewal Period Seller may, by written
notice delivered to Buyer on or before the 60th day following the effectiveness
of the KCD Change in Control, terminate this Agreement. The termination will
take effect on the date that is the first anniversary (the “Section 2(c)(ii)(B)
End Date”) of the date that Seller delivered the written notice to Buyer in
accordance with the preceding sentence. If the Section 2(c)(ii)(B) End Date is a
date that is later than three years after the beginning of the First Renewal
Period, the First Renewal Period will be extended for all purposes of this
Agreement to include the period ending on the Section 2(c)(ii)(B) End Date
unless Buyer notifies Seller in writing on or before the 15th day following
Buyer’s receipt of the notice referred to in the first sentence of this
Section 2(c)(ii)(B) that the extension will not occur.

(C) Subject to the following sentence of this Section 2(c)(ii)(C), if a KCD
Change in Control occurs during the Second Renewal Period Seller may, by written
notice delivered to Buyer on or before the 60th day following the effectiveness
of the KCD Change in Control, terminate this Agreement. The termination will
take effect on the date that is the earlier of (1) the end of the Second Renewal
Period and (2) the first anniversary of the date that Seller delivered the
written notice to Buyer in accordance with the preceding sentence.

(D) Upon Seller’s exercise of its right to terminate this Agreement in
accordance with Section 2(c)(ii)(A) or Section 2(c)(ii)(B) Buyer’s right to
extend the Term of this Agreement in accordance with Section 2(b) will
immediately terminate.

 

2



--------------------------------------------------------------------------------

Execution Copy

 

(iii) Seller’s Rights to Immediate Termination. Seller may terminate this
Agreement effective immediately upon written notice to Buyer in the event that
(A) Buyer purports to assign any of its rights or delegate any of its
obligations under this Agreement in contravention of Section 22(b), (B) Buyer is
unable to pay its debts as they mature or enters into a voluntary suspension of
payments or voluntary or involuntary bankruptcy, makes an assignment for the
benefit of creditors, has a receiver or trustee appointed for it or for any of
its property, or adopts a resolution for winding-up, (C) a SHO Stockholding
Change occurs, or (D) Buyer ceases to conduct one or more of its businesses
using the “Sears” name.

(iv) Termination in Response to Termination of Another Agreement. Seller or
Buyer may terminate this Agreement (whichever Party is entitled to terminate,
the “Terminating Party”) effective immediately upon 30-days’ advance written
notice to the other Party if (A) the Terminating Party or any of its Affiliates
terminates the Separation Agreement in accordance with its terms as a result of
a material breach of, or a material default by, the other Party or its
Affiliates of their obligations in the Separation Agreement, (B) the Terminating
Party or any of its Affiliates terminates a License Agreement in accordance with
its terms as a result of a material breach of, or a material default by, the
other Party or its Affiliates of their obligations in the License Agreement, or
(C) the Terminating Party or any of its Affiliates terminates the SYW Agreement
in accordance with its terms as a result of a material breach of, or a material
default by, the other Party or its Affiliates of their obligations in the SYW
Agreement. “License Agreement” means each of the following, each dated August 8,
2012: the Store License Agreement between SAHS and SRC; the Store License
Agreement between Outlet Co. and SRC; the Store License Agreement between Sears
Home Appliance Showrooms, LLC and SRC; and the Trademark License Agreement
between SHO and SRC. “SYW Agreement” means the Shop Your Way Rewards Retail
Establishment Agreement dated August 8, 2012 between SHMC and SHO.

(d) Seller’s Right to Terminate Its Section 3 Obligations. Seller may not
exercise its rights in this Section 2(d) if Seller or any of its Affiliates has
failed to comply with any of its material obligations in this Agreement and the
failure is continuing.

(i) Subject to the following sentences of this Section 2(d)(i), if a KCD Mark
Acquisition occurs during the Initial Term Seller may, by written notice
delivered to Buyer on or before the 60th day following the effectiveness of the
KCD Mark Acquisition, terminate Seller’s obligations in Section 3 to sell all
KCD-Branded Products that are branded with a KCD Mark that is the subject of the
KCD Mark Acquisition. The termination will take effect on the date that is the
first anniversary (the “Section 2(d)(i) End Date”) of the date that Seller
delivered the written notice to Buyer in accordance with the preceding sentence.
If the Section 2(d)(i) End Date is a date that is later than sixty-six months
after the Effective Date, the Initial Term will be extended for all purposes of
this Agreement to include the period ending on the Section 2(d)(i) End Date
unless Buyer notifies Seller in writing on or before the 15th day following
Buyer’s receipt of the notice referred to in the first sentence of this
Section 2(d)(i) that the extension will not occur.

(ii) Subject to the following sentences of this Section 2(d)(ii), if a KCD Mark
Acquisition occurs during the First Renewal Period Seller may, by written notice
delivered to Buyer on or before the 60th day following the effectiveness of the
KCD Mark Acquisition, terminate Seller’s obligations in Section 3 to sell all
KCD-Branded Products that are branded with a KCD Mark that is the subject of the
KCD Mark Acquisition. The termination will take effect on the date that is the
first anniversary (the “Section 2(d)(ii) End Date”) of the date that Seller
delivered the written notice to Buyer in accordance with the preceding sentence.
If the Section 2(d)(ii) End Date is a date that is later than three years after
the beginning of the First Renewal Period, the First Renewal Period will be
extended for all purposes of this Agreement to include the period ending on the
Section 2(d)(ii) End Date unless Buyer notifies Seller in writing on or before
the 15th day following Buyer’s receipt of the notice referred to in the first
sentence of this Section 2(d)(ii) that the extension will not occur.

 

3



--------------------------------------------------------------------------------

Execution Copy

 

(iii) Subject to the following sentence of this Section 2(d)(iii), if a KCD Mark
Acquisition occurs during the Second Renewal Period Seller may, by written
notice delivered to Buyer on or before the 60th day following the effectiveness
of the KCD Mark Acquisition, terminate Seller’s obligations in Section 3 to sell
all KCD-Branded Products that are branded with a KCD Mark that is the subject of
the KCD Mark Acquisition. The termination will take effect on the date that is
the earlier of (A) the end of the Second Renewal Period and (B) the first
anniversary of the date that Seller delivered the written notice to Buyer in
accordance with the preceding sentence.

(iv) When a termination in accordance with this Section 2(d) takes effect
Buyer’s renewal rights in Section 2(b) will immediately terminate with respect
to all KCD-Branded Products that are branded with the KCD Mark or KCD Marks that
are the subject of the KCD Mark Acquisition.

(e) Seller’s Termination Rights on Appendix 5(a). Seller has termination rights
that are specified on Appendix 5(a).

(f) Buyer’s Transition and Sell-Off Rights. Subject to the next sentence, upon
termination of this Agreement for any reason or upon expiration of this
Agreement Seller will provide Buyer with all reasonable transition services
(“Transition Assistance”) for a period beginning on the date of termination or
expiration and ending on or before the 180th day after thereafter (the
“Transition Period”). This Section 2(f) is not applicable if a termination of
this Agreement occurs in accordance with Section 2(c)(i), Section 2(c)(ii),
Section 2(c)(iii), or Section 2(d). The Transition Assistance will include
enabling Buyer to transition from the Products to the products of another
provider and will include Seller’s continued sale of Products, and continued
provision of services that are necessary to implement the continued sale of
Products (including all services to be provided by Seller that are described on
Appendix 6), to Buyer in accordance with the terms and conditions of this
Agreement to the extent necessary for an orderly transition. During the
Transition Period (i) the HTS Invoice Prices, the Outlet Invoice Prices, and
Royalties will be the HTS Invoice Prices, the Outlet Invoice Prices, and the
Royalties, respectively, in effect immediately prior to the termination or
expiration of this Agreement and (ii) the prices for services provided by Seller
to Buyer in accordance with this Agreement will be the prices for the services
in effect immediately prior to the termination or expiration of this Agreement.
For all other Transition Assistance, Seller will not charge Buyer fees that
exceed Seller’s then-standard rates (taking into account the average discount
Seller provides to comparable wholesale or licensee customers). During the
Transition Period Seller and Buyer will perform all of the terms and conditions
of this Agreement to be performed and observed by each of them as if this
Agreement were in full force and effect during the Transition Period. During the
Transition Period and thereafter Buyer will use commercially reasonable efforts
to sell off all of the Products in Buyer’s inventory in accordance with the
terms of this Agreement.

3. HTS PRODUCTS.

(a) Seller’s Obligation to Sell. Subject to the other sentences of this
Section 3(a), subject to Sections 2(c), 2(d), and 2(e), and in accordance with
Section 6, Buyer may purchase from Seller, and Seller will sell to Buyer, all of
the products that Seller from time to time purchases from Vendors that are
included in the product categories listed on Appendix 3(a) (the product
categories together the “HTS Product Categories” and the products together
the “HTS Products”) other than Customer-Specific Products and Non-Retail
Products. A “Customer-Specific Product” is a product that Seller sells to a
customer that is a reseller (other than Buyer and Seller’s Retail Businesses)
and the product includes branding, trade dress, or significant features that are
unique to the customer. A “Non-Retail Product” is a product that Seller does not
sell to end-user consumers. “Seller’s Retail Businesses” means all retail

 

4



--------------------------------------------------------------------------------

Execution Copy

 

businesses operated by Seller and its Affiliates including Sears stores and
Kmart stores and including Sears.com, Kmart.com, and all other retail businesses
operated by Digital Methods. Buyer acknowledges that Seller’s obligations to
sell the HTS Products to Buyer in accordance with this Agreement may be subject
to Seller’s Vendors agreeing to sell the HTS Products to Seller for resale to
Buyer on commercially reasonable terms and conditions, over which Seller may
have little or no control. Subject to Section 3(b), Seller will take all
commercially reasonable actions necessary to acquire HTS Products for sale to
Buyer at the best prices to Seller or its Affiliates available from Vendors.
Seller will (i) not refuse or otherwise cease to sell to Buyer any HTS Product
that is available for purchase on commercially reasonable terms from a Vendor
except on 12-months’ prior written notice to Buyer, and (ii) promptly notify
Buyer if a Vendor discontinues an HTS Product.

(b) Invoice Prices for HTS Products. The invoice prices for the HTS Products
that Seller will sell to Buyer are described on Appendix 3(b) (the “HTS Invoice
Prices”). The HTS Invoice Price of each HTS Product will include (and will not
be charged additionally to Buyer) all costs of manufacturing and delivering the
Products to the FOB Point, including (i) all duties and taxes (including excise
and withholding taxes) payable in any country where production or delivery takes
place, (ii) all commissions to selling agents, and (iii) other incidental
charges. Seller’s invoices will itemize for Buyer each 3(b) Amount described on
Appendix 3(b) to the extent Seller’s systems permits itemization. If after the
Effective Date there is imposed a U.S. value-added tax that is applicable to the
HTS Products Seller and Buyer will negotiate in Good Faith an amendment to this
Agreement the terms of which would adjust the HTS Invoice Prices to reflect the
imposition of the tax.

(c) Vendor Charges. With respect to HTS Products sold to Buyer in accordance
with this Agreement, Seller may charge back to Buyer all price adjustments,
charges, and penalties that Seller is obligated to pay to its Vendors that occur
to the extent due to the direct result of Buyer’s act or omission, including
failure to comply with Vendor policies.

(d) Retail Pricing. Buyer will determine advertised prices, promotional prices,
and retail prices for all HTS Products in Buyer’s sole discretion. Any agreement
or understanding to the contrary is unauthorized, in conflict with Buyer’s and
Seller’s policies, and a violation of the terms and conditions of this
Agreement. Buyer is aware that Seller’s Vendors from time to time adopt minimum
advertised price policies (“MAP”) and unilateral pricing policies (“UPP”) that
may apply to Seller and its sale of HTS Products to Buyer in accordance with the
terms and conditions of this Agreement. Buyer is also aware that the failure to
comply with a Vendor’s MAP or UPP could result in the Vendor’s imposition of
financial penalties on Seller and the Vendor’s refusal to sell one or more HTS
Products to Seller, which ultimately could result in Seller’s inability to sell
one or more HTS Products to Buyer in accordance with the terms and conditions of
this Agreement. Buyer is also aware that Seller could seek to implement its own
MAP and UPP with respect to HTS Products.

(e) HTS Product Quality, Availability, and Packaging. Subject to Section 3(a),
all HTS Products that are sold by Seller or its Affiliates to other customers
(including Seller’s Retail Businesses) will be identical in all respects, to the
HTS Products sold by Seller or its Affiliates to Buyer except for required
changes to packaging and labeling that are required by Applicable Law or for
which Buyer bears the entire cost. Seller will use commercially reasonable
efforts to include in HTS Products available to Buyer all new products and
product innovations that Seller purchases from Vendors so that Buyer will have
the opportunity to offer HTS Products that are as compelling to Buyer’s end-user
consumers as Seller’s comparable product offerings in its full line stores.
Seller will obtain Buyer’s prior written approval for all initial HTS Product
packaging specifications and graphic designs and for all changes to them.

 

5



--------------------------------------------------------------------------------

Execution Copy

 

(f) Location-Specific Products. Buyer may sell each Location-Specific Product
only in accordance with Seller’s requirements as to where the Location-Specific
Product may be sold. A “Location-Specific Product” is an HTS Product, other than
a Customer-Specific Product and a Non-Retail Product, that Seller sells to
resellers (including Seller’s Retail Businesses) and as to which Seller requires
all of the resellers to resell only at “bricks and mortar” physical locations or
by Digital Methods.

4. OUTLET PRODUCTS.

(a) Section 4 Definitions

(i) “DRM” means all distressed and refurbished merchandise that from time to
time comes into the possession of Seller or one or more of its Affiliates (other
than Lands’ End) and that is included in a DRM Merchandise Category.

(ii) “DRM Merchandise Category” means each of the consumer electronics, home
appliances, lawn and garden, mattresses, sporting goods, and tools Product
categories.

(iii) “MOS” means marked-out-of stock merchandise described on Appendix 4(c)(ii)
that from time to time comes into the possession of Seller or one or more of its
Affiliates.

(iv) “Right of First Offer” means the obligation of Seller to negotiate in Good
Faith with Buyer for 20 business days regarding the price and other material
terms and conditions on which Seller would be willing to sell DRM or MOS to
Buyer.

(v) “Right of First Refusal” means Buyer’s exclusive right (but not the
obligation) to purchase DRM or MOS from Seller for the price and on the other
material terms and conditions specified in this Section 4.

(b) DRM.

(i) Selling and Buying DRM. Subject to the following subsections of this
Section 4(b) and to Section 6, during the Initial Term Seller will sell, and
Buyer will purchase, all DRM at the prices listed on Appendix 4(b)(i).
Merchandise that is deemed to be DRM for purposes of this Agreement will be
determined consistent with the mutual understandings of Seller and Buyer in
effect immediately prior to the Effective Date.

(ii) 175% Limit on Buyer’s DRM Purchase Obligation.

(A) Subject to the next sentence, during each rolling twelve-month period that
begins during the Initial Term (each a “DRM Measurement Period”), Buyer will not
be obligated to purchase from Seller more than 175% of the amount of DRM that
Buyer purchased from Seller during the 12-month period that immediately preceded
the then-current DRM Measurement Period (the “DRM 175% Limit”). Buyer’s
purchases of DRM Excess in accordance with Section 4(b)(ii)(B), purchases of
Offered DRM in accordance with Section 4(b)(iii)(A), and purchases of DRM in
accordance with Section 4(b)(iv) will be excluded from Buyer’s purchases of DRM
for the purpose of determining Buyer’s purchases of DRM in excess of the DRM
175% Limit. With respect to the first DRM Measurement Period, which will end on
the last day of the fiscal month in which the first anniversary of the Effective
Date occurs, and for each of the next eleven consecutive DRM Measurement Periods
(each ending on the last day of a fiscal month), the purchase volumes for the
applicable number of months immediately preceding the Effective Date will be
used to determine Buyer’s rights in accordance with the first sentence of this
Section 4(b)(ii)(A). The amount of DRM in excess of the DRM 175% Limit is
referred to

 

6



--------------------------------------------------------------------------------

Execution Copy

 

as the “DRM Excess.” Buyer will notify Seller in writing with respect to each
exercise by Buyer of its rights not to purchase the DRM Excess in accordance
with this Section 4(b)(ii)(A) (each a “DRM 175% Notice”). Buyer will deliver the
DRM 175% Notice within 10 days after the date Buyer’s purchases during a DRM
Measurement Period equal or would first exceed the DRM 175% Limit.

(B) Seller will obtain a bona fide offer from an unrelated third party to
purchase all, and not less than all, of the DRM Excess (the “DRM Third-Party
Offer”), with the unrelated third-party’s obligation to begin purchasing the DRM
Excess to occur not later than the 20th day following Buyer’s delivery of the
DRM 175% Notice (the “DRM Excess Purchase Start Date”). Seller will notify Buyer
of the price and the other material terms of the DRM Third-Party Offer
(including the frequency of purchases of the DRM Excess) not later than the 15th
day prior to the DRM Excess Purchase Start Date. Buyer will have a Right of
First Refusal (the “DRM Excess Right of First Refusal”) to purchase all, and not
less than all, of the DRM Excess at a price equal to the price specified in the
DRM Third-Party Offer (the “DRM Excess Price”). To exercise the Right of First
Refusal Buyer must (1) notify Seller not later than the 10th day prior to the
DRM Excess Purchase Start Date that Buyer will exercise the DRM Excess Right of
First Refusal and (2) begin paying the DRM Excess Price, and begin purchasing
the DRM Excess, on the DRM Excess Purchase Start Date. If Buyer does not
exercise the DRM Excess Right of First Refusal in accordance with this
Section 4(b)(ii)(B) Seller will be free to sell all, and not less than all, of
the DRM Excess to the unrelated third party at a price no less than the DRM
Excess Price in accordance with a binding agreement between Seller and the
unrelated third party. If Seller does not enter into a binding agreement with
the unrelated third party in accordance with the preceding sentence with respect
to the DRM Excess or ceases to sell the DRM Excess to the unrelated third party,
Buyer will have a Right of First Offer with respect to the DRM Excess.

(iii) Termination of DRM Selling/Buying obligations. The obligation of Seller to
sell and of Buyer to purchase DRM in a DRM Merchandise Category in accordance
with Section 4(b)(i) will end on the 111th day following the third anniversary
or the fourth anniversary of the Effective Date, whichever is applicable (the
111th day, the “End Date”), but only if the following two conditions are
satisfied:

(A) Seller, not earlier than the 60th day and not later than the 90th day
following the third anniversary or the fourth anniversary of the Effective Date,
as the case may be, offers by a written notice delivered to Buyer (the date the
notice is delivered, the “Offered DRM Notice Date”) a Right of First Refusal
(the “Offered DRM Right of First Refusal”) to purchase all identified items
comprising one or more of the DRM Merchandise Categories as of the Offered DRM
Notice Date (the “Offered DRM”) for the price and on the other material terms
and conditions (including completing the purchase not earlier than 10 days
after, and not later than 15 days after, the Offered DRM Notice Date) specified
in a bona fide offer to Seller from an unrelated third party for the entire
Offered DRM (and the offer has not been withdrawn) (the “Offered DRM Third-Party
Offer”) and

(B) Buyer fails to exercise the Offered DRM Right of First Refusal by
(1) delivering written notice to Seller on or before the 5th day following the
Offered DRM Notice Date of Seller’s intention to purchase the Offered DRM on the
same terms and conditions as the terms and conditions of the Offered DRM
Third-Party Offer, and (2) completing the purchase of the entire Offered DRM on
the same terms and conditions as the terms and conditions of the Offered DRM
Third-Party Offer.

(iv) Failure to Exercise Offered DRM Right of First Refusal. If Buyer fails to
exercise in accordance with Section 4(b)(iii)(A) the Offered DRM Right of First
Refusal, Seller will be free to sell all, and not less than all, of the entire
Offered DRM to one unrelated third party upon the terms and conditions of the
Offered DRM Third-Party Offer. If Seller does not sell all, and not less than
all, of

 

7



--------------------------------------------------------------------------------

Execution Copy

 

the Offered DRM to one unrelated third party upon the terms and conditions of
the Offered DRM Third-Party Offer, Buyer will have (A) a Right of First Offer
with respect to the Offered DRM, and (B) a continuing Right of First Offer with
respect to all additional DRM available in the future that was in the same DRM
Merchandise Category as the Offered DRM.

(c) MOS.

(i) Selling and Buying MOS. Subject to the following subsections of this
Section 4(c) and to Section 6, during the Initial Term Seller will sell, and
Buyer will purchase, all MOS. Merchandise that is deemed to be MOS for purposes
of this Agreement will be determined consistent with the mutual understandings
of Seller and Buyer in effect immediately prior to the Effective Date.

(ii) MOS Invoice Prices; Negotiated Price Changes. The invoice prices for MOS
for the first three 12-month periods during the Initial Term are reflected on
Appendix 4(c)(ii). At the end of the third 12-month period of the Initial Term
and the end of the fourth 12-month period of the Initial Term, Seller and Buyer
will negotiate in Good Faith the invoices prices for MOS for the fourth 12-month
period and the final 18-month period of the Initial Term. If the required
negotiations at the end of the third 12-month period and the end of the fourth
12-month period of the Initial Term result in agreed-upon invoice prices for all
categories of MOS for the fourth 12-month period and the final 18-month period
of the Initial Term, as the case may be, those prices will become the invoice
prices for all categories of MOS effective for the entire fourth 12-month period
and the entire final 18-month period, as the case may be.

(iii) Price Changes Not Negotiated; Selling/Buying Obligations End. If Seller
and Buyer are unable at the end of the third 12-month period of the Initial Term
to negotiate an invoice price for one or more categories of MOS, then for the
remainder of the Initial Term (i) Seller’s obligations to sell, and Buyer’s
obligations to purchase, MOS in these categories in accordance with
Section 4(c)(i) will end, and (ii) Seller will give Buyer a continuing Right of
First Offer with respect to all MOS in these categories. If the required
negotiations at the end of the third 12-month period result in agreed-upon
invoice prices for all categories of MOS for the fourth 12-month period but
Seller and Buyer are unable at the end of the fourth 12-month period to
negotiate an invoice price for one of more categories of MOS for the final
18-month period of the Initial Term, then for the remainder of the Initial Term
(y) Seller’s obligations to sell, and Buyer’s obligations to purchase, MOS in
these categories in accordance with Section 4(c)(i) will end, and (z) Seller
will give Buyer a continuing Right of First Offer with respect to all MOS in
these categories.

(iv) 175% Limit on Buyer’s MOS (Non-Apparel) Purchase Obligation.

(A) Subject to the next sentence, during each rolling twelve-month period that
begins during the Initial Term (each a “MOS (Non-Apparel) Measurement Period”),
Buyer will not be obligated to purchase from Seller more than 175% of the amount
of MOS (Non-Apparel) that Buyer purchased from Seller during the 12-month period
that immediately preceded the then-current MOS (Non-Apparel) Measurement Period
(the “MOS (Non-Apparel) 175% Limit”). Buyer’s purchases of MOS (Non-Apparel) in
accordance with a MOS Right of First Offer and purchases of MOS (Non-Apparel)
Excess in accordance with Section 4(c)(iv)(B) will be excluded from Buyer’s
purchases of MOS (Non-Apparel) for the purpose of determining Buyer’s purchases
of MOS (Non-Apparel) in excess of the MOS (Non-Apparel) 175% Limit. With respect
to the first MOS (Non-Apparel) Measurement Period, which will end on the last
day of the fiscal month in which the first anniversary of the Effective Date
occurs, and for each of the next eleven consecutive MOS (Non-Apparel)
Measurement Periods (each ending on the last day of a fiscal month), the
purchase volumes for the applicable number of months immediately preceding the
Effective Date will be used to determine Buyer’s rights in accordance with the
first sentence of this Section 4(c)(iv)(A). The amount of MOS (Non-Apparel) in
excess of the MOS (Non-Apparel)

 

8



--------------------------------------------------------------------------------

Execution Copy

 

175% Limit is referred to as the “MOS (Non-Apparel) Excess.” Buyer will notify
Seller in writing with respect to each exercise by Buyer of its rights not to
purchase the MOS (Non-Apparel) Excess in accordance with this
Section 4(c)(iv)(A) (each a “MOS (Non-Apparel) 175% Notice”). Buyer will deliver
the MOS (Non-Apparel) 175% Notice within 10 days after the date Buyer’s
purchases during a MOS (Non-Apparel) Measurement Period equal or would first
exceed the MOS (Non-Apparel) 175% Limit.

(B) Seller will obtain a bona fide offer from an unrelated third party to
purchase all, and not less than all, of the MOS (Non-Apparel) Excess (the “MOS
(Non-Apparel) Third-Party Offer”), with the unrelated third-party’s obligation
to begin purchasing the MOS (Non-Apparel) Excess to occur not later than the
20th day following Buyer’s delivery of the MOS (Non-Apparel) 175% Notice (the
“MOS (Non-Apparel) Excess Purchase Start Date”). Seller will notify Buyer of the
price and the other material terms of the MOS (Non-Apparel) Third-Party Offer
(including the frequency of purchases of the MOS (Non-Apparel) Excess) not later
than the 15th day prior to the MOS (Non-Apparel) Excess Purchase Start Date.
Buyer will have a Right of First Refusal (the “MOS (Non-Apparel) Excess Right of
First Refusal”) to purchase all, and not less than all, of the MOS (Non-Apparel)
Excess at a price equal to the price specified in the MOS (Non-Apparel)
Third-Party Offer (the “MOS (Non-Apparel) Excess Price”). To exercise the Right
of First Refusal Buyer must (1) notify Seller not later than the 10th day prior
to the MOS (Non-Apparel) Excess Purchase Start Date that Buyer will exercise the
MOS (Non-Apparel) Excess Right of First Refusal and (2) begin paying the MOS
(Non-Apparel) Excess Price, and begin purchasing the MOS (Non-Apparel) Excess,
on the MOS (Non-Apparel) Excess Purchase Start Date. If Buyer does not exercise
the MOS (Non-Apparel) Excess Right of First Refusal in accordance with this
Section 4(c)(iv)(B) Seller will be free to sell all, and not less than all, of
the MOS (Non-Apparel) Excess to the unrelated third party at a price no less
than the MOS (Non-Apparel) Excess Price in accordance with a binding agreement
between Seller and the unrelated third party. If Seller does not enter into a
binding agreement with the unrelated third party in accordance with the
preceding sentence with respect to the MOS (Non-Apparel) Excess or ceases to
sell the MOS (Non-Apparel) Excess to the unrelated third party, Buyer will have
a Right of First Offer with respect to the MOS (Non-Apparel) Excess.

(v) 175% Limit on Buyer’s MOS (Apparel) Purchase Obligation.

(A) Subject to the next sentence, during each twelve-month period that begins
during the Initial Term and includes Seller’s Fall-Winter mark-out period and
Seller’s Spring-Summer mark-out period (each a “MOS (Apparel) Measurement
Period”), Buyer will not be obligated to purchase from Seller more than 175% of
the amount of MOS (Apparel) that Buyer purchased from Seller during the 12-month
period that immediately preceded the then-current MOS (Apparel) Measurement
Period (the “MOS (Apparel) 175% Limit”). Buyer’s purchases of MOS (Apparel) in
accordance with a MOS Right of First Refusal and purchases of MOS (Apparel)
Excess in accordance with Section 4(c)(v)(B) will be excluded from Buyer’s
purchases of MOS (Apparel) for the purpose of determining Buyer’s purchases of
MOS (Apparel) in excess of the MOS (Apparel) 175% Limit. The first MOS (Apparel)
Measurement Period will include Seller’s 2012 Fall-Winter mark-out period and
Seller’s 2013 Spring-Summer mark-out period and the purchase volumes for the
12-month period that included Seller’s 2011 Fall-Winter mark-out Period and
Seller’s 2012 Spring-Summer mark-out Period will be used to determine Buyer’s
rights in accordance with the first sentence of this Section 4(c)(v)(A). The
amount of MOS (Apparel) in excess of the MOS (Apparel) 175% Limit is referred to
as the “MOS (Apparel) Excess.” Buyer will notify Seller in writing with respect
to each exercise by Buyer of its rights not to purchase the MOS (Apparel) Excess
in accordance with this Section 4(c)(v)(A) (each a “MOS (Apparel) 175% Notice”).
Buyer will deliver the MOS (Apparel) 175% Notice within 10 days after the date
Buyer’s purchases during a MOS (Apparel) Measurement Period equal or would first
exceed the MOS (Apparel) 175% Limit.

 

9



--------------------------------------------------------------------------------

Execution Copy

 

(B) Seller will obtain a bona fide offer from an unrelated third party to
purchase all, and not less than all, of the MOS (Apparel) Excess (the “MOS
(Apparel) Third-Party Offer”), with the unrelated third party’s obligation to
begin purchasing the MOS (Apparel) Excess to occur not later than the 20th day
following Buyer’s delivery of the MOS (Apparel) 175% Notice (the “MOS (Apparel)
Excess Purchase Start Date”). Seller will notify Buyer of the price and the
other material terms of the MOS (Apparel) Third-Party Offer (including the
frequency of purchases of the MOS (Apparel) Excess) not later than the 15th day
prior to the MOS (Apparel) Excess Purchase Start Date. Buyer will have a Right
of First Refusal (the “MOS (Apparel) Excess Right of First Refusal”) to purchase
all, and not less than all, of the MOS (Apparel) Excess at a price equal to the
price specified in the MOS (Apparel) Third-Party Offer (the “MOS (Apparel)
Excess Price”). To exercise the Right of First Refusal Buyer must (1) notify
Seller not later than the 10th day prior to the MOS (Apparel) Excess Purchase
Start Date that Buyer will exercise the MOS (Apparel) Excess Right of First
Refusal and (2) begin paying the MOS (Apparel) Excess Price, and begin
purchasing the MOS (Apparel) Excess, on the MOS (Apparel) Excess Purchase Start
Date. If Buyer does not exercise the MOS (Non-Apparel) Excess Right of First
Refusal in accordance with this Section 4(c)(v)(B) Seller will be free to sell
all, and not less than all, of the MOS (Apparel) Excess to the unrelated third
party at a price no less than the MOS (Apparel) Excess Price in accordance with
a binding agreement between Seller and the unrelated third party. If Seller does
not enter into a binding agreement with the unrelated third party in accordance
with the preceding sentence with respect to the MOS (Apparel) Excess or ceases
to sell the MOS (Apparel) Excess to the unrelated third party, Buyer will have a
Right of First Offer with respect to the MOS (Apparel) Excess.

(d) Right of First Offer for Additional Categories. Buyer will have a continuing
Right of First Offer to purchase all of Seller’s (i) discontinued and obsolete
products, (ii) overstock products and home goods and furniture that were new and
still in original packaging, (iii) distressed, refurbished, discontinued, and
obsolete home goods and furniture, and (iv) marked-out-of-stock footwear, except
that Buyer’s rights in this Section 4(d) do not apply to Non-Retail Products.

(e) Seller’s Compliance with Rights of First Offer; Termination. Seller may
comply with its obligations with respect to each Right of First Offer provided
in this Section 4 by notifying Buyer once during each calendar quarter as to the
DRM or MOS, as the case may be, that is subject to the Right of First Offer. If
with respect to a Right of First Offer Buyer fails during any 12-month period to
engage in Good Faith negotiations for 50% or more of Seller’s notifications in
the preceding sentence for the Right of First Offer, Seller’s obligations, and
Buyer’s rights, with respect to the Right of First Offer will terminate.

(f) Retail Pricing. Buyer will determine advertised prices, promotional prices,
and retail prices for DRM, MOS, and all other Products acquired from Seller in
accordance with this Section 4 (together, “Outlet Products”) in Buyer’s sole
discretion. Any agreement or understanding to the contrary is unauthorized, in
conflict with Buyer’s and Seller’s policies, and a violation of the terms and
conditions of this Agreement.

(g) Invoice Prices for Outlet Products. The invoice prices for the Outlet
Products that Seller will sell to Buyer in accordance with this Section 4 (the
“Outlet Invoice Prices”) will include (and will not be charged additionally to
Buyer) all costs of manufacturing and delivering the Outlet Products to the FOB
Point, including (i) all duties and taxes (including excise and withholding
taxes) payable in any country where production or delivery takes place, (ii) all
commissions to selling agents, and (iii) other incidental charges. If after the
Effective Date there is imposed a U.S. value-added tax that is applicable to the
Outlet Products Seller and Buyer will negotiate in Good Faith an amendment to
this Agreement the terms of which would adjust the Outlet Invoice Prices to
reflect the imposition of the tax. Buyer will have 20 days (30 days with respect
to washers) from Buyer’s receipt to return to Seller Outlet Products that are

 

10



--------------------------------------------------------------------------------

Execution Copy

 

not saleable. If with respect to an Outlet Product Buyer does not notify Seller
in accordance with the preceding sentence that the Outlet Product is not
saleable, Buyer’s purchase of the Outlet Product will be final.

(h) Outlet Product Restrictions. Buyer acknowledges that Seller’s obligations to
sell the Outlet Products to Buyer in accordance with this Agreement may be
subject to Seller’s Vendors agreeing to permit Seller to sell the Outlet
Products to Buyer for resale in accordance with this Section 4, over which
Seller may have little or no control. Seller will take all commercially
reasonable actions necessary to be able to sell the Outlet Products to Buyer in
accordance with this Section 4. If Seller has entered into an agreement with a
Vendor in effect immediately prior to the Effective Date and the agreement
requires Seller to return Outlet Products to the Vendor (a “Return-Requirement
Agreement”), or a Return-Requirement Agreement is extended or renewed on or
after the Effective Date on substantially the same terms and conditions as its
predecessor agreement, the provisions of the extended or renewed agreement will
prevail over the provisions of this Section 4(h). Subject to the next sentence,
if on or after the Effective Date Seller in Good Faith enters into an agreement
with a Vendor that would require Seller to return an Outlet Product to the
Vendor and the price that the Vendor of the Outlet Product would be obligated to
pay to Seller would be greater than the Outlet Invoice Price that Buyer would be
obligated to pay to Seller for the Outlet Product (the “Vendor’s RTV Payment”),
Seller may return the Outlet Product to the Vendor (in exchange for the Vendor’s
RTV Payment) rather than selling the Outlet Product to Seller in accordance with
Section 4(b). Seller will not give the Vendor a financial or other benefit
(including agreeing to pay the Vendor a higher purchase price for Seller’s
purchase of the Outlet Product from the Vendor), or give the Vendor Seller’s
commitment or obligation, directly or indirectly in exchange for, or as an
inducement to the Vendor to pay, the Vendor’s RTV Payment.

5. ROYALTIES.

(a) Quarterly Royalty Reports; Royalties Payable. Within 15 days following the
end of each of Buyer’s fiscal quarters during the Term and during any sell-off
period in accordance with Section 2(f), Buyer will submit to Seller a true and
correct report for the fiscal quarter of Gross Sales, Net Sales, and Royalties
for each KCD-Branded Product sold by Buyer to a customer during the fiscal
quarter (each a “Royalty Report”). “Gross Sales” means the total amount of
specified merchandise sold, other than among a Party and its Affiliates, without
deduction of any kind (including deductions for separately invoiced freight and
insurance, bad debts, and uncollectible accounts). “Net Sales” means Gross Sales
less all returns of the specified merchandise and all adjustments to resolve
customer complaints and without any other deduction (including deductions for
cash discounts, freight discounts, advertising discounts, and uncollectable
amounts). “Royalties” for a Buyer fiscal quarter means the royalties payable by
Buyer with respect to its Net Sales of each category of KCD-Branded Products at
the Royalty Rates specified on Appendix 5(a), less the Kenmore Royalty Credit
for the fiscal quarter determined as specified on Appendix 5(a) but subject to
Section 5(c) and Section 5(d). Buyer will pay Royalties at the times specified
in Section 7(b). Buyer will include with each Royalty Report a certificate from
a Senior Vice President of Buyer certifying, to the Senior Vice President’s best
knowledge after due inquiry, (i) that the contents of the Royalty Report are
true and correct in all material respects and (ii) whether during the fiscal
quarter Buyer complied with Section 5(c) and Section 5(d).

(b) Adjustments. If Buyer or Seller discovers any inconsistencies or mistakes in
a Royalty Report, Buyer will deliver an updated Royalty Report within 30 days of
such discovery rectifying the inconsistencies or mistakes and, if Royalties have
been under-reported, Buyer will, with delivery of the updated Royalty Report,
simultaneously tender the under-paid Royalties to Seller. If Buyer has over paid
Royalties, Buyer will identify the amount of the overpayment in its updated
Royalty Report and Seller will credit the amount of the overpayment against
amounts due in subsequent payment periods after Seller has confirmed that a
credit is due.

 

11



--------------------------------------------------------------------------------

Execution Copy

 

(c) Featuring Kenmore-Branded Product. Subject to the next sentence, to be
eligible for the Kenmore Royalty Credit for a Buyer fiscal quarter Buyer will
during the fiscal quarter (i) use commercially reasonable efforts to feature
Products sold under the Kenmore Mark (“Kenmore-Branded Products”) in all
pre-prints and free-standing inserts created by Buyer for the Sears Hometown
Store, Sears Home Appliance Showroom, and Sears Hardware Store formats, and
(ii) use commercially reasonable efforts to feature Kenmore-Branded Products on
the cover of all preprints created by Buyer in the Sears Hometown Store and
Sears Home Appliance Showroom formats. In no event during the Buyer fiscal
quarter will Buyer feature Kenmore-Branded Products (x) in less than 95% of all
pre-prints and free-standing inserts created by Buyer for the Sears Hometown
Store, Sears Home Appliance Showroom, and Sears Hardware Store formats, (y) on
the cover of less than 95% of all preprints created by Buyer for the Sears
Hometown Store and Sears Home Appliance Showroom formats, and (z) on the cover
of less than 50% of the preprints created by Buyer for the Sears Hardware Store
formats.

(d) Minimum Commission. To be eligible for the Kenmore Royalty Credit for a
Buyer fiscal quarter Buyer will during the fiscal quarter pay the Franchisees
and the owners of the Sears Hometown Stores the Average Aggregate Minimum
Commission Rate specified on Appendix 5(d) on sales of Kenmore-Branded Products.

(e) Record Retention; Audit Rights. Buyer will keep and preserve accurate
records of each transaction relating to Buyer’s calculations of Royalties,
Kenmore Royalty Credit, and Average Aggregate Minimum Commission for the longer
of (i) the minimum period required by Applicable Law, and (ii) two years
following the applicable transaction. Upon Seller’s reasonable request Buyer
will provide Seller with information that will enable Seller to confirm Buyer’s
calculations of Royalties, Kenmore Royalty Credit, and Average Aggregate Minimum
Commission. Seller, with reasonable notice to Buyer, may during normal business
hours conduct audits of the books and records of Buyer to confirm Buyer’s
calculations of Royalties, Kenmore Royalty Credit, and Average Aggregate Minimum
Commission (each an “Audit”). Subject to the next sentence, Audits may occur no
more than twice per calendar year and may be conducted by Seller’s employees, by
Seller’s authorized agents, or by a combination of the two, in each case only if
each person participating in an Audit agrees to treat all information with
respect to the Audit as confidential in accordance with Section 13(b). If an
Audit or other information demonstrates that Buyer under-reported a Royalty or
over-reported a Kenmore Royalty Credit by more than 5% with respect to two or
more Buyer fiscal months, or Buyer fiscal quarters, as the case may be, Seller
has the right to conduct Audits on a quarterly basis until such time as Buyer
has properly reported Royalties and Kenmore Royalty Credits for three
consecutive Audits, after which time Seller’s rights in accordance with this
Section 5(e) will revert to conducting Audits no more than twice per calendar
year. Seller will pay for all Audits but if an Audit shows a 5% or greater
discrepancy in the amount of the Royalty or Kenmore Royalty Credit calculated by
Buyer for a Buyer fiscal month or Buyer fiscal quarter, as the case may be, then
Buyer will pay for that Audit and all subsequent Audits for a period of one
year.

6. INVENTORY MANAGEMENT POLICES AND PROCESSES; DELIVERY TERMS. With respect to
Seller’s obligations in Section 3(a) and Section 4, Buyer and Seller will comply
with the Inventory Management Policies and Processes specified on Appendix 6
(the “Inventory Policies and Processes”). Seller will deliver all Products to
the applicable FOB Point in accordance with the Inventory Policies and
Processes. With respect to each Product, Seller will have title to, and risk of
loss for, the Product until Seller delivers the Product to the FOB Point in
accordance with this Section 6, at which time Seller’s title and risk of loss
will terminate.

 

12



--------------------------------------------------------------------------------

Execution Copy

 

7. PAYMENT TERMS FOR INVOICE PRICES AND ROYALTIES.

(a) Invoice Prices for Products. Seller will invoice Buyer for Products sold to
Buyer no earlier than the date the invoiced Products are delivered to the FOB
Point. “FOB Point” means a Sears Hometown Store, a Sears Hardware Store, a Sears
Outlet Store, a store operated by a Franchisee, the residence of a customer of
any of these stores, or a distribution facility to which a Product is delivered
in accordance with Buyer’s instructions. Not later than the Payment Due Date
specified on Appendix 7(a), Buyer will pay for the undisputed portion of each
invoice and notify Seller of any disputed amount and the reason for the dispute.

(b) Royalties. During the period that Buyer’s Stores use Seller’s point-of-sale
system (the “POS”) to record all sales of Products, Buyer will pay to Seller the
Royalty due, as determined by the POS, for each of Buyer’s fiscal weeks not
later than the Payment Due Date specified on Appendix 7(a). If Buyer’s Stores
cease to use the POS, Buyer will pay to Seller the Royalty due, as determined
from the Royalty Reports in accordance with Section 5, for each Buyer fiscal
quarter not later than the Payment Due Date specified on Appendix 7(a).

8. SUBSIDIES AND MARKETING/MERCHANDISING SUPPORT.

(a) Vendor Subsidies. Subject to the next sentences of this Section 8(a), Seller
will pay to Buyer the Subsidy Pro Rata Share of each Vendor Subsidy that Seller
collects (by actual payment or as a credit against a Seller obligation) with
respect to the Product categories sold by Seller to Buyer except to the extent
that Seller is prohibited by the terms of a Vendor contract from paying a
Subsidy Pro Rata Share to Buyer and except to the extent that a Vendor refuses
to pay to Seller a Vendor Subsidy with respect to Seller’s sales of Products to
Buyer. Vendor Subsidies received for the following will not be allocated between
Seller and Buyer on a Subsidy Pro Rata Share basis: (i) “HotBuys/Door Buster”
items will be allocated on an actual specific units sold basis; (ii) training
events (such as Home Appliance Roadshow), Hometown Celebration, and Powerama)
will be allocated to Buyer to the extent it is incurring the related expense;
(iii) new store locations will be allocated to Buyer with respect to the Buyer
Store locations for which the Vendor Subsidy is applicable; (iv) Buyer-specific
transition merchandise subsidies will be allocated to Buyer only;
(v) Seller-specific transition merchandise subsidies will be allocated to Seller
only; (vi) Buyer-specific fixture subsidies will be allocated to Buyer only; and
(vii) Seller-specific fixture subsidies will be allocated to Seller only. Seller
will in Good Faith use commercially reasonable efforts to maximize the Vendor
Subsidies and to obtain Vendors’ permission to share all Vendor Subsidies with
Buyer in accordance with this Section 8(a). “Subsidy Pro Rata Share” of a Vendor
Subsidy paid by the Vendor with respect to, or in connection with, a Product
category means a fraction the numerator of which is Buyer’s total fiscal
year-to-date sales of Products in the Product category and the denominator of
which is Seller’s total fiscal year-to-date sales of Products in the Product
category. Seller will calculate Subsidy Pro Rata Share on a fiscal monthly basis
and pay the Subsidy Pro Rata Share to Buyer by the 15th day of the next fiscal
month. “Vendor Subsidy” means support or assistance payments from Vendors
relating to merchandise sold or the Vendor-customer relationship and include
(regardless as to how they are entitled) advertising and marketing allowances,
brand-building subsidies, display subsidies, electronic efforts subsidies,
fixed-percentage subsidies, fixture subsidies, markdown support, new-outlet
subsidies, product-return assistance, quality-assurance subsidies, reset
subsidies, signage subsidies, transition-support subsidies, volume incentive
discounts, and similar Vendor support and assistance.

(b) Product Information Support. Seller agrees to provide to Buyer the following
Product promotional and information support:

(i) Marketing and Promotional Materials. Seller will provide to Buyer a
reasonable supply of customer literature and other marketing and promotional
items for the Products, consistent with past practices and conditioned on the
provision of marketing materials to Seller by its Vendors.

 

13



--------------------------------------------------------------------------------

Execution Copy

 

(ii) Electronic Efforts. Seller will support Buyer’s electronic marketing,
distribution, logistic, accounting and sales efforts by providing to Buyer in
electronic format (or other format reasonably requested by Buyer) such Product
descriptions, text, high-resolution Product images (including supplemental
feature shots), audio, video and other web content that Seller has prepared for
its own use as Buyer reasonably requests from time to time for any website that
is owned or controlled by Buyer (including any product specific site or Micro
site) or any other Internet-based application relating to the Products. Seller
and Buyer will negotiate in Good Faith the appropriate pro rata charges that
Buyer would pay for these services.

(c) Other Support. Periodically during the Term, Buyer and Seller will negotiate
to determine the level of Seller’s support required to successfully implement
Product launches and other promotional initiatives as mutually agreed upon by
the Parties to support the sale of the Products. Such support will be determined
on a case by case basis in view of competitive conditions in the marketplace and
will be documented through a promotional agreement, consistent with past
practices and conditioned on the further support of Seller’s Vendors.

9. CUSTOMERS AND TRADE AREAS.

(a) General. Nothing in this Section 9 or elsewhere in this Agreement limits or
restricts in any way whatsoever the unrestricted rights of each of Seller and
its Affiliates to market or sell Products, other merchandise, or services by
Digital Methods or the unrestricted rights of Buyer and its Affiliates to market
or sell Products other than Seller-Branded Products, other merchandise, or
services by Digital Methods. The rights of Buyer and its Affiliates to sell
Seller-Branded Products by Digital Methods are subject to Section 12(a)(iii)(B).
In this Section 9 (i) all references to “stores,” “Stores,” and “Showrooms”
refer only to “brick and mortar” physical locations, and (ii) all references to
“new” and “New” stores, Stores, or Showrooms refer to stores, Stores or
Showrooms that first open for business on or after the Effective Date.

(b) Buyer.

(i) HTS Stores. Buyer and its Affiliates may continue to, and may authorize
others to continue to, own, license, franchise, and otherwise operate at all
times after the Effective Date the Sears Hometown Stores, Sears Home Appliance
Showrooms, and Sears Hardware Stores owned, licensed, franchised, or otherwise
operated on or before the Effective Date. Buyer and its Affiliates may open,
own, license, franchise, and otherwise operate, and may authorize others (except
Seller Competitors), to own, license, franchise, and otherwise operate, at all
times after the Effective Date new Sears Hometown Stores, new Sears Home
Appliance Showrooms, and new Sears Hardware Stores (“New HTS Stores”) without
restriction, except that none of Buyer and its Affiliates will, directly or
indirectly, open, own, license, franchise, or otherwise operate, or authorize
others to operate, a New HTS Store or any other new store in any Metropolitan
Statistical Area (as defined by the United States Office of Management and
Budget) unless one of the following applies to the New HTS Store or the other
new store:

(A) The New HTS Store or other new store is listed on Appendix 9(b)(i)(A);

 

14



--------------------------------------------------------------------------------

Execution Copy

 

(B) The New HTS Store or other new store is at least eight miles (using the most
logical driving route) from all existing Seller-owned or operated stores branded
with the name “Sears” (“Sears Stores”),

(C) The New HTS Store or other new store is between five miles and eight miles
(using the most logical driving route) from all existing Sears Stores and Buyer
and Seller agree in writing that Buyer will pay Seller annually 30% of the New
HTS Store’s or other new store’s annual EBITDA, if any, for the first five of
Buyer’s fiscal years that the New HTS Store or other new store is open for
business, or

(D) The New HTS Store or other new store distributes products primarily on a
rent-to-own basis.

(ii) Sears Outlet Stores. Buyer and its Affiliates may continue to own and
operate all Sears Outlet Stores owned and operated on the Effective Date without
restriction. Buyer may open, own, and operate after the Effective Date new Sears
Outlet Stores without restriction.

(c) Seller.

(i) Existing Stores and New Stores. Seller and its Affiliates may continue to,
and may authorize others to continue to, own and operate after the Effective
Date all stores owned and operated by them on the Effective Date. Subject to the
next sentence, after the Effective Date Seller and its Affiliates may open new
stores, and authorize Authorized Stores, using store names used by Seller and
its Affiliates on the Effective Date without restriction. After the Effective
Date none of Seller and its Affiliates will, directly or indirectly, do any of
the following:

(A) in any MicroSA open, own, or operate any new store, or authorize in any
MicroSA any new Authorized Store, that is (1) branded with any Mark that
includes “Kenmore” or “Craftsman” or (2) a Sears Store;

(B) open, own, or operate any new store, or sell Prohibited Products to any new
Authorized Store, that is substantially similar to one or more of the Sears
Hometown Stores, Sears Home Appliance Showrooms, or Sears Outlet Stores formats
existing on the Effective Date; or

(C) open, own, or operate any new store, or authorize any new Authorized Store,
that markets or sells, or authorizes (via a license agreement, operating
agreement, or otherwise) any natural person, business entity, or non-entity
business enterprise to market or sell, any item of Exclusive Merchandise at a
store physically located in any Zip Code area with respect to which, and to the
extent, Buyer or any Affiliate of Seller has agreed with the owner of an HTS
Store to refrain from selling Exclusive Merchandise in the Zip Code area.

(ii) Defined Terms. “Authorized Store” means a store (A) that is authorized by
Seller or its Affiliates pursuant to a license agreement, an operating
agreement, or otherwise to market or sell one or more Prohibited Products, or
(B) to which Seller or its Affiliates sell products. “Exclusive Merchandise”
means the following merchandise identified by the “Kenmore” name: clothes
washers; clothes dryers; dishwashers; ranges; and full-size refrigerators.
“MicroSA” means a Micropolitan Statistical Area (as defined by the United States
Office of Management and Budget). “Prohibited Products” means Exclusive
Merchandise, freezers, built-in cooking, lawn mowers and tractors, and the
Products in the following KCD-Branded Product Categories: Handtools & Mechanics
Tools; Power Tools; and Garage & Storage.

 

15



--------------------------------------------------------------------------------

Execution Copy

 

(d) Growth. Buyer and Seller will negotiate in Good Faith with respect to each
request by Buyer to sell Seller-Branded Products to Buyer’s Affiliates,
Franchisees, or licensees at “brick and mortar” physical locations outside the
Territory.

(e) New HTS Stores and Renewals-Exclusivity. After the Effective Date SHO will
not enter into an Authorizing Agreement for a New HTS Store that includes, or
amend an Authorizing Agreement to add, product-exclusivity rights. If after the
Effective Date Buyer in its discretion elects to renew, or permits the
assignment of, an Authorizing Agreement for a Sears Hometown Store that includes
product-exclusivity rights, Buyer will use commercially reasonable efforts to
seek to renew, or permit the assignment of, the Authorizing Agreement on terms
and conditions that eliminate the product-exclusivity rights effective upon the
renewal or the assignment. “Authorizing Agreement” means an agreement
authorizing an unrelated third-party owner or Franchisee to operate an HTS Store
and includes Buyer’s franchise agreements and dealer agreements.

10. PRODUCT WARRANTIES AND RETURNS.

(a) Product Warranties.

(i) No-Vendor-Warranty Products. With each KCD-Branded Product that Seller
purchases from a Vendor without the Vendor’s customer warranty and resells to
Buyer in accordance with the terms and conditions of this Agreement (a
“No-Vendor-Warranty Product”) Seller will include Seller’s customer warranty
(the “Seller Warranty”). If Seller also sells the No-Vendor-Warranty Product
through Seller’s Retail Businesses, the duration and coverage of the Seller
Warranty will be no less favorable to Buyer’s customers than the duration and
coverage of the most-favorable-to-customer warranty provided by Seller for the
No-Vendor-Warranty Product when sold by Seller’s Retail Businesses. If Seller
does not sell the No-Vendor-Warranty Product through Seller’s Retail Businesses,
the duration and coverage of the Seller Warranty will be no less favorable to
Buyer’s customers than the duration and coverage of the
most-favorable-to-customer warranty provided by Seller for a product that is
comparable to the No-Vendor-Warranty Product when sold by Seller’s Retail
Businesses. All Products that Seller purchases from a Vendor without the
Vendor’s Warranty, other than No-Vendor-Warranty Products, and resells to Buyer
in accordance with the terms and conditions of this Agreement are referred to as
“Excluded No-Warranty Products.”

(ii) Vendor-Warranty Products. With each Product that Seller purchases from a
Vendor with the Vendor’s customer warranty and resells to Buyer in accordance
with the terms and conditions of this Agreement (a “Vendor-Warranty Product”)
Seller will include the Vendor’s customer warranty (the “Vendor Warranty”). If
Seller also sells the Vendor-Warranty Product through Seller’s Retail
Businesses, the duration and coverage of the Vendor Warranty will be no less
favorable to Buyer’s customers than the duration and coverage of the Vendor
Warranty that the Vendor includes with the Vendor-Warranty Product sold by
Seller’s Retail Businesses. If Seller does not sell the Vendor-Warranty Product
through Seller’s Retail Businesses, the duration and coverage of the Vendor
Warranty will be no less favorable to Buyer’s customers than the duration and
coverage of the most-favorable-to-customer warranty provided by Vendor for the
Vendor-Warranty Product when sold by Vendor to its other customers. Seller will
perform its obligations in this Section 10(a)(ii) without any additional
compensation payable by Buyer to Seller. The Seller Warranty and the Vendor
Warranty are together referred to as the “Warranty.”

(iii) Seller’s Compensation for Seller Warranty; Termination. Subject to the
following sentences of this Section 10(a)(iii), (A) as Seller’s sole
compensation for the Seller Warranty for a No-Vendor-Warranty Product (including
a “stock product”) that is an HTS Product, the HTS Invoice Price described on
Appendix 3(b) includes a charge for the Seller Warranty, and (B) as Seller’s
sole

 

16



--------------------------------------------------------------------------------

Execution Copy

 

compensation for the Seller Warranty for a No-Vendor-Warranty Product that is an
Outlet Product, Seller’s charge for the Seller Warranty is included in “Outlet’s
Cost” specified in Table A on Appendix 4(b)(i) (the compensation described in
clauses (A) and (B), together “Seller’s Compensation”). Seller and Buyer will
negotiate in Good Faith Seller’s Compensation for the one-year period beginning
on the first anniversary of the Effective Date and thereafter annually for each
succeeding one-year period. If at the end of any one-year period Seller and
Buyer have been unable to negotiate Seller’s Compensation for the next one-year
period, (i) the warranty, returns, and repair policies and practices for all
Products will continue to be the warranty, returns, and repair policies and
practices provided in this Section 10 and in Section 11, and (ii) Buyer and
Seller each may terminate the applicability of this Section 10 and the
applicability of Section 11, together and not separately, with respect to all
Products upon 60-days’ prior written notice delivered to the other on or before
the 30th day following the end of the preceding one-year period.

(b) Product Returns.

(i) Repairable Products. For each Product that a customer returns to Buyer for
the reason that the Product is defective and the returned Product is covered by
a Warranty, Buyer will accept the return of the Product and deliver it to Seller
in accordance with and subject to Section 11(c). Seller will determine whether
the Product is repairable and, subject to Section 11(c), Seller at its sole
expense will repair, and return to the customer, each repairable returned
Product in accordance with Section 11.

(ii) Non-Repairable Products. For each Product that (A) a customer returns to
Buyer for the reason that the Product is defective, (B) the returned Product is
covered by a Warranty, and (C) Seller determines is not repairable, Seller, at
its sole expense and using commercially reasonable arrangements determined by
Seller, will replace the Product for the customer and dispose of the Product.

(iii) Non-Defective Products. Seller will have no obligation to Buyer or any of
its customers with respect to Products the customers return to Buyer that are
not defective, which Products Buyer may dispose at Buyer’s discretion and solely
for its account, including selling the Products at Buyer’s Stores and, subject
to Section 12(a)(iii)(B)(5), selling the Products to liquidators.

(iv) Returned Products Not Covered by a Warranty. Subject to Section 10(c),
Seller will have no obligation to Buyer or any of its customers with respect to
Products the customers return to Buyer that are not covered by a Warranty except
to the extent that Buyer requests that Seller repair the Product, in which event
Seller will repair the Product in accordance with Section 11. With respect to
Products described in the preceding sentence that are not repairable, Buyer may
dispose of the Products at Buyer’s discretion and solely for its account,
including selling the Products at Buyer’s Stores and, subject to
Section 12(a)(iii)(B)(5), selling the Products to liquidators.

(v) Warranty Claims for KCD-Branded Merchandise. If Buyer receives a warranty
claim for merchandise that is branded with a KCD Mark but was not purchased from
Buyer, Buyer will handle the merchandise in accordance with this Section 10(b)
as if the merchandise were a KCD-Branded Product.

(c) Product Recalls and Similar Product Issues. If Seller learns that a Product
has been recalled by the U.S. Consumer Product Safety Commission, Seller or a
Vendor voluntarily conducts a Product recall, or Seller or a Vendor takes other
action with respect to Products that may be defective, Seller will (i) notify
Buyer, (ii) provide Buyer with available Seller transaction detail with respect
to Buyer’s purchases of the recalled Product, and (iii) provide Buyer, at
Seller’s sole expense, sufficient replacement Product, correction kits, or other
items to enable Buyer to meet the requirements of the recall or other action.
All other costs incurred by Buyer in connection with the recall or other action,
including

 

17



--------------------------------------------------------------------------------

Execution Copy

 

all labor, parts, travel, customer notification, reporting, and legal costs,
will be the sole responsibility of Buyer. Seller will have no obligation to
Buyer or any other person for claims, costs, obligations, damages, or expenses
arising in connection with the recall or other action, including any
extraordinary expenses, lost profits, or opportunity costs incurred by Buyer or
any customer of Buyer with respect to the recall or other action. Seller and
Buyer each will cooperate with the other to assert against, and collect from,
the Vendor of the affected Product all claims, costs, obligations, damages, and
expenses incurred by each of Seller and Buyer arising in connection with the
recall or other action.

(d) Disclaimer. Except as otherwise provided in this Agreement each Party
disclaims all other express or implied representations, warranties, and
covenants (including warranties of non-infringement and title). Seller and Buyer
each acknowledges that reliance on any representation, warranty, or covenant not
contained in this Agreement is not what Seller and Buyer intend and would not be
reasonable.

11. PRODUCT SERVICING.

(a) Seller’s Appointment. Subject to the next sentence and to
Section 10(a)(iii), Buyer appoints Seller during the Term as Buyer’s exclusive
independent-service contractor to perform on-site and in-shop repair and
maintenance service on the Products whether or not they are covered by a
Warranty (the “Product Services”). Buyer may perform repair services using its
own employees and may refer repair services to independent third-party
repair-service providers (other than Seller) if requested by Buyer’s customers.
For purposes of this Section 11, “Products” also includes merchandise purchased
other than from Seller. Seller will provide the Product Services in accordance
with the terms of the Seller Warranty and the Vendor Warranty. Seller may, in
its sole discretion, decline to perform any Product Service that Seller, using
commercially reasonable efforts, is unable to perform. Seller may engage in
marketing activities at the customer’s home for any goods and services offered
by Seller or its affiliates, including mailing to or leaving with customers who
receive Product Services surveys, brochures, coupons or other advertisements. If
requested by Buyer, Seller and Buyer will negotiate in Good Faith the terms and
conditions for Seller to include Buyer promotional materials as part of Seller’s
customer-home marketing activities.

(b) Seller’s Obligations.

(i) Performance Standards. Seller will perform the Product Services in a
workmanlike manner consistent with performance standards prevailing from time to
time in the product-repair industry. Seller will maintain and appropriately
staff a toll-free telephone number to be used by Buyer’s customers when
scheduling on-site Product Service. Upon receipt of a call requesting on-site
Product Service, Seller will use commercially reasonable efforts to schedule
Product Service at a time during Seller’s normal business hours that is
convenient for the customer in accordance with Seller’s scheduling procedures in
effect on the Effective Date. Seller will use commercially reasonable efforts to
provide and complete all Product Service in accordance with Seller’s scheduling
procedures in effect on the Effective Date. Seller will have the sole and
absolute discretion to determine the order for performing Product Services, but
Seller may not favor Seller’s other warranty customers (including the warranty
customers of Seller’s Retail Businesses) over Buyer’s customers, except that
Seller’s policies may favor “cash” and customers whose warranty rights arise
under protection agreements. Seller may perform the Product Services utilizing
third-party contractors who perform the Product Services using the “Sears” name
and Seller’s Affiliates to the same extent as Seller uses third-party
contractors and Seller’s Affiliates to perform services for Seller’s other
customers. Seller will be responsible to Buyer in accordance with the terms and
conditions of this Agreement for Product Services performed by all third-party
contractors including in accordance with Section 14(a). Seller will use
commercially reasonable efforts to cause all Vendors to assume and bear
financial responsibility for the Vendor Warranties in accordance with their
terms.

 

18



--------------------------------------------------------------------------------

Execution Copy

 

(ii) Warranty. Seller may assume that a valid Warranty is in place on each
Product that Buyer’s customers submit for Product Services. For each customer
that calls Seller directly seeking Product Service under a Warranty, Seller will
use commercially reasonable efforts to determine that the customer’s Product is
covered by a valid Warranty. If the Product or required repair is not covered by
a Warranty Seller may perform the repairs with the customer’s prior approval and
collect and retain from the customer Seller’s customary charges for the services
and all applicable sales and use taxes.

(iii) Inaccessible Products. If Seller schedules a Product for on-site Product
Service and the Product is inaccessible, Seller may with the customer’s prior
approval undertake to make the Product accessible and charge the customer
Seller’s standard service rates for such work. If the customer declines to pay
and Buyer does not approve, Seller will not be required to make the Product
accessible or complete the Product Service.

(iv) Products Beyond Repair. If Seller reasonably determines that a Product
covered by a Warranty is beyond repair or that it would be uneconomical to
repair the Product Seller will notify Buyer, and Seller will have no obligation
to repair the Product.

(v) Special Situations. Seller will assist Buyer with respect to services for
special situations involving a large volume of similar repairs or upgrades (such
Product recalls or reworks), subject to the Parties’ written agreement regarding
the terms, conditions, and pricing, if any, for these services.

(c) Buyer’s Obligations.

(i) Onsite Product Services. Buyer will advise customers with in-warranty
product service needs to contact Seller via Seller’s toll-free telephone number
(or transfer them to such number). When referring a customer, Buyer will provide
Seller with the information reasonably specified by Seller, including customer
name, address and telephone number, email address, Product type and brand, the
date the Product was purchased, whether the Product is covered by a Warranty,
model and serial number, and the nature of the problem with the Product
(together the “Service Information”). Buyer and Seller are joint owners of the
Service Information. Buyer may use the Service Information to operate its
businesses and for all other purposes in accordance with its privacy policy and
Applicable Law (including transfer to, and use by, third parties) without
restriction. Seller may use the Service Information to complete the Product
Services and to engage in the marketing activities described in Section 11(a) in
accordance with Seller’s privacy policy and Applicable Law and for no other
purpose of any kind whatsoever.

(ii) In-Shop Product Services. Buyer will take possession of the Product,
determine whether there is a valid Warranty in place, and produce a service
ticket for those items that are entitled to Product Service in a form to be
reasonably specified by Seller (which will include providing the Service
Information). Buyer will be responsible for the safe packing of the Product and
its shipping to a facility designated by Seller, and Buyer will bear the risk of
loss or damage to the Product in transit to Seller. For each Product that is
subject to a Warranty, when Seller has repaired the Product Seller will be
responsible for its safe packing and shipping to Buyer’s customer, and Seller
will bear the risk of loss or damage to the Product in transit to Buyer’s
customer.

 

19



--------------------------------------------------------------------------------

Execution Copy

 

(d) Seller’s Charges.

(i) Product Service Provided under a Seller Warranty. For completed Product
Services on Products covered by a Seller Warranty, Buyer will not be obligated
to pay Seller any charges.

(ii) Product Service Provided for Vendor-Warranty Products. For completed
Product Services on Vendor-Warranty Products, Buyer will be obligated to pay
Seller its charges specified in the Services Agreement dated August 8, 2012
between SHO and SHMC (the “Services Agreement”) but only if (A) the Vendor
refuses to reimburse Seller for the Product Services solely on the grounds that
the Vendor’s obligations with respect to the Vendor Warranty do not extend to
Vendor-Warranty Products purchased by Buyer, and (B) Seller has used
commercially reasonable efforts to cause the Vendor to assume and bear financial
responsibility for the Vendor Warranty in accordance with its terms.

(iii) Product Service Not Provided under a Warranty and Buyer Approves. For
completed Product Services on Products that are not covered by a Warranty but
the Product Services for the Products are approved in writing by Buyer, Buyer
will pay Seller its charges specified in the Services Agreement.

(iv) Product Service Not Provided under a Warranty and Buyer does Not Approve.
If a customer requests Seller to perform, and the customer has agreed to pay
Seller’s charges for, repairs or other services on Products that are not covered
by a Seller Warranty and the repairs or other services have not been approved by
Buyer, Seller may collect from the customer and retain Seller’s customary
charges for such services and all applicable sales and use taxes.

(v) Product Service for Outlet Stock Products and Excluded No-Warranty Products.
For completed Product Services on “stock products” for Sears Outlet Stores and
for Excluded No-Warranty Products, Buyer will pay Seller its charges specified
in the Services Agreement.

(e) Services for Protection Agreements. Seller and Buyer will negotiate in Good
Faith the terms of an arrangement pursuant to which Seller would provide on-site
and in-shop repair and maintenance service on Products that are covered by
protection agreements sold by Buyer.

12. INTELLECTUAL PROPERTY.

(a) Seller

(i) Work Product. All marketing materials, advertising materials, promotional
materials, point of sale displays, packaging, customer information and material,
warranty card information, software, data, service training materials, parts
lists, owner’s manuals, service manuals, web content, performance claims and
evaluations, testing protocols and data used to evaluate performance claims,
database formats, methods used to assemble and maintain electronic
Seller-Branded Product catalogs, and programming related to Seller or its
Affiliates’ web sites and user applications (e.g., mobile applications) and all
files, data, notes, copies, abstracts, copyrights, summaries, and other
materials relating to Seller-Branded Products and all copyrights therein, that
are prepared, developed or created by or on behalf of Seller or its Affiliates
or Buyer or its Affiliates or any of their respective Personnel (together,
“Seller Work Product”), will be owned worldwide by Seller or its Affiliates. All
Seller Work Product will be deemed “work made for hire” as that term may be
defined from time to time in Section 101 of the Copyright Act, 17 U.S.C.
Section 101 (or any successor). Seller or its Affiliates will be deemed the
author of the Seller Work Product, and Seller or its Affiliates will be the
owner of all right, title and interest, including all copyrights, in and to the
Seller Work Product. If for any reason the Seller

 

20



--------------------------------------------------------------------------------

Execution Copy

 

Work Product is found not to have been created as work made for hire, Buyer
hereby assigns to Seller or its Affiliates without limitation and without
additional compensation to Buyer, all right, title and interest, including the
copyrights and any other intellectual property rights embodied in the Seller
Work Product. Buyer will (and will cause its Affiliates to) execute and deliver
to Seller all further documents deemed by Seller to be useful in documenting,
effectuating or recording the foregoing assignment. Buyer will not, and will not
permit its Affiliates or any third party to, disclose or provide any of the
Seller Work Product to any person or entity other than Seller or its Affiliates.

(ii) Ownership of Innovations. Buyer acknowledges (on behalf of itself and its
Affiliates) that Seller or its Affiliates will exclusively own all right, title
and interest in and to all cosmetic designs, ornamental appearance and trade
dress embodied in Seller-Branded Products (including design patents and pending
applications) regardless of whether the cosmetic design, ornamental appearance
or trade dress originated solely with Seller or its Affiliates, solely with
Buyer or its Affiliates or jointly with Seller, Buyer, their respective
Affiliates and others. All such cosmetic design, ornamental appearance and trade
dress rights and design patents and pending applications will be deemed the
intellectual property of Seller or its Affiliates.

(iii) Licenses to Use Seller Marks.

(A) Subject to the next sentence and to Section (B), Seller hereby grants to
Buyer during the Term and during any sell-off period contemplated under
Section 2(f) the following: (1) a nonexclusive, nontransferable, and revocable
right and license to use, in connection with the marketing and selling of the
Seller-Branded Products but in no event to alter, the KCD Marks (the Royalties
for which are provided in Section 5(a)); and (2) a nonexclusive,
nontransferable, royalty-free, and revocable right and license to use in
connection with the marketing and selling of the Seller-Branded Products, but in
no event to alter, all Seller Marks other than the KCD Marks, in each case
described in clauses (1) and (2) with respect to the Marks that are affixed to
Seller-Branded Products. Buyer may grant sublicenses to Franchisees and the
owners of the Sears Hometown Stores to use, in connection with the marketing and
selling by them of the Seller-Branded Products, but in no event to alter, the
Seller Marks.

(B) Subject to the other sentences of this Section (B), the licenses granted in
Section 12(a)(iii)(A) are limited to the following:

(1) Buyer may market all Seller-Branded Products by all current and future
means, methods, and channels (including by Seller Digital Methods) in the
Territory;

(2) Buyer may market all Seller-Branded Products by all current and future
means, methods, and channels (including by Seller Digital Methods) outside of
the Territory if such marketing would not violate any Existing Contractual
Obligation;

(3) Buyer may sell all Seller-Branded Products at “brick and mortar” physical
locations in the Territory subject to Section 9(b);

(4) Buyer may sell all Seller-Branded Products in the Territory and outside the
Territory in each case by Seller Digital Methods including delivering
Seller-Branded Products outside the Territory to end-user consumers who used one
or more Seller Digital Methods to purchase the Seller-Branded Products; and

(5) Buyer may sell Outlet Products to liquidators but only after using
commercially reasonable efforts to obtain the agreement of the liquidators to
remove or obliterate (where removal is not possible) all Seller Marks from the
Seller-Branded Products and all related labels, tags, and packaging.

 

21



--------------------------------------------------------------------------------

Execution Copy

 

“Existing Contractual Obligation” means a contractual obligation that (y) has
been entered into in Good Faith by, and is binding on, Seller or one or more of
its Affiliates, and (z) if it first becomes binding on Seller or one or more of
its Affiliates on or after the Effective Date, all terms and conditions in the
contractual obligation that limit Seller’s right to grant a license to, or
otherwise authorize, Buyer to market or sell one or more Seller-Branded Products
also to the same extent limit the right of Seller and its Affiliates to grant a
license to, or otherwise authorize, each of Seller’s Retail Businesses to market
and sell the same Seller-Branded Products. “Seller Digital Methods” means
Digital Methods owned or operated by Seller or its Affiliates and includes the
Outlet Stores website operated by Seller’s Affiliates immediately prior to the
Effective Date and its successors owned or operated by Seller’s Affiliates.

(C) Subject to the next sentence, Seller may terminate Buyer’s rights in
Section 12(a)(iii)(B)(4) to sell by Seller Digital Methods upon 24-months’ prior
written notice. Upon termination in accordance with the preceding sentence of
Buyer’s rights to sell by Seller Digital Methods, Seller will grant Buyer a
license to allow Buyer to (1) market all Seller-Branded Products by all
then-current and future means, methods, and channels outside of the Territory if
such marketing would not violate any Existing Contractual Obligation in effect
immediately prior to the date of such license, and (2) sell all Products by all
Digital Methods in the Territory and all Product outside of the Territory if the
sale would not violate any Existing Contractual Obligation in effect immediately
prior to the date of such license. The license described in the preceding
sentence will include terms that are usual and customary for licenses of this
type for comparable circumstances and a duration that is the same as the
remaining duration of the last of the License Agreements to terminate in
accordance with its terms.

(D) Buyer will use Seller Marks in full compliance with the terms and conditions
of this Agreement and with all commercially reasonable standards,
specifications, and operating procedures prescribed by Seller from time to time,
including all logo and trademark-usage guidelines.

(E) Subject to the following sentences of this subsection, Buyer will submit to
Seller for its review and approval, prior to publication, all Non-Guideline
Advertising created by Buyer for Seller-Branded Products that incorporate one or
more Seller Marks, including newspaper, magazine and website advertising,
television and radio tapes, store signage, display billboards and any and all
other materials on which a Seller Mark appears. Buyer will submit all
Non-Guideline Advertising to Seller’s designated marketing associate by email or
overnight courier so that the designated marketing associate receives the
materials at least seven business days before Buyer intends to use them. If
Seller does not notify Buyer of Seller’s disapproval of these materials within
five business days after Seller’s designated marketing associate actually
received them, the materials will be deemed approved. Seller’s approval of
Non-Guideline Advertising is limited to the use of Seller Marks in connection
with the advertising and will not be deemed to constitute approval of the
appropriateness or compliance with Applicable Laws. “Non-Guideline Advertising”
means all advertising that deviates in any material respect from Seller’s logo
and trademark-usage guidelines in effect from time to time and delivered to
Buyer, but no change that is applicable to Buyer will take effect upon less than
60-days’ advance written notice to Buyer.

(iv) Ownership; Display and Notices; Goodwill. Buyer acknowledges that
(A) Seller or its Affiliates own all the proprietary rights to Seller Marks and
(B) Buyer gains no ownership rights to Seller Marks licensed under this
Agreement and gains only the limited right to use Seller Marks subject to the
terms of this Agreement. Seller and its Affiliates reserve the unrestricted
right to use, and to grant others the right to use, Seller Marks. Buyer will
display the trademark and service mark notices for Seller Marks that Seller
requests. Buyer’s use of Seller Marks and any goodwill generated from their use

 

22



--------------------------------------------------------------------------------

Execution Copy

 

inures only to the benefit of Seller or its Affiliates. Buyer will not directly
or indirectly contest or challenge the validity of Seller Marks or the rights of
Seller and its Affiliates in Seller Marks. Buyer will not register or attempt to
register any Mark that is confusingly similar to the Seller Marks or which
dilutes any of the Seller Marks, including any domain name or URL containing or
otherwise identifying any Seller Mark. Any content displayed on any website
containing any Seller Mark must be pre-approved by Seller.

(v) Other Obligations. Buyer will not use, advertise, promote or register any
trademark, service mark, design mark or logo that is similar to any Seller Mark.
Buyer will not engage in any act which would disparage or dilute the
distinctiveness of any Seller Mark, and Buyer will use its best efforts to
support the premium nature of the brands represented by Seller Marks. Buyer
acknowledges that Buyer will not have any right, title or interest in or to any
intellectual-property right in any Seller-Branded Product. Buyer will not have
any right to alter any Seller-Branded Product or Seller-Branded Product
packaging or repair, duplicate, translate, decompile, reverse engineer or adapt
any Seller-Branded Product without Seller’s prior written consent. Buyer will
not use any trademark, trade name, brand name or identifying mark of its own or
any third party, alone or in combination with Seller Marks in connection with
the sale of the Seller-Branded Products, if such use would create a combination
mark.

(vi) Notice of Infringement or Claim. Buyer will promptly notify Seller if Buyer
learns of any challenge to its use, or any apparent infringement, of any Seller
Mark or any claim by any person to rights in any Seller Mark that are
inconsistent with Seller’s rights to Seller Marks as described in this
Section 12(a). Seller and its Affiliates retain the right to control exclusively
all settlements, litigation, and Patent and Trademark Office proceedings and
other proceedings arising out of each such infringement or claim. Buyer will
execute all documents and provide, at Seller’s expense, all assistance that
Seller reasonably requests to protect Seller’s interests in Seller Marks and to
protect Seller’s interests in all litigation and proceedings concerning Seller
Marks.

(vii) Retention of Rights. Nothing in this Agreement limits in any way the
rights of Seller and its Affiliates in and to Seller Marks, including without
limitation (A) all rights of ownership in and to Seller Marks, including the
right to license or transfer the same, and, (B) the unimpaired right to use and
to license others to use Seller Marks in connection with manufacturing,
marketing, distribution, sale, service, maintenance, repair, or provision of any
products or services whether within or without the Territory.

(b) Buyer

(i) License to Use Buyer Marks.

(A) Buyer hereby grants to Seller, during the Term and during any sell-off
period contemplated under Section 2(f), a nonexclusive, nontransferable,
revocable, royalty-free right to use, but in no event to alter, Buyer Marks that
are necessary for Seller to use to perform its obligations in accordance with
the terms and conditions of this Agreement.

(B) Seller will use Buyer Marks in full compliance with the terms and conditions
of this Agreement and with all standards, specifications, and operating
procedures prescribed by Buyer from time to time, including any logo and
trademark usage guidelines.

(ii) Ownership; Display and Notices; Goodwill. Seller acknowledges that
(A) Buyer or its Affiliates own all the proprietary rights to Buyer Marks and
(B) Seller gains no ownership rights to Buyer Marks licensed under this
Agreement and gains only the limited right to use Buyer Marks subject to the
terms of this Agreement. Buyer and its Affiliates reserve the unrestricted right
to use, and to

 

23



--------------------------------------------------------------------------------

Execution Copy

 

grant others the right to use, Buyer Marks. Seller will display the trademark
and service mark notices for Buyer Marks that Buyer requests. Seller’s use of
Buyer Marks and any goodwill generated from their use inures only to the benefit
of Buyer or its Affiliates. Seller will not directly or indirectly contest or
challenge the validity of Buyer Marks or the rights of Buyer and its Affiliates
in Buyer Marks. Seller will not register or attempt to register any Mark that is
confusingly similar to the Buyer Marks or which dilutes any of the Buyer Marks,
including any domain name or URL containing or otherwise identifying any Buyer
Mark. Any content displayed on any website containing any Buyer Mark must be
pre-approved by Buyer.

(iii) Other Obligations. Seller will not use, advertise, promote or register any
trademark, service mark, design mark or logo that is similar to any Buyer Mark.
Seller will not engage any act which would disparage or dilute the
distinctiveness of any Buyer Mark, and Seller will use its best efforts to
support the premium nature of the brands represented by Buyer Marks.

(iv) Notice of Infringement or Claim. Seller will promptly notify Buyer if
Seller learns of any challenge to its use, or any apparent infringement, of any
Buyer Mark or any claim by any person to rights in any Buyer Mark that are
inconsistent with Buyer’s rights to Buyer Marks as described in this
Section 12(b). Buyer and its Affiliates retain the right to control exclusively
all settlements, litigation, and Patent and Trademark Office proceedings and
other proceedings arising out of each such infringement or claim. Seller will
execute all documents and provide, at Buyer’s expense, all assistance that Buyer
reasonably requests to protect Buyer’s interests in Buyer Marks and to protect
Buyer’s interests in all litigation and proceedings concerning Buyer Marks.

(v) Retention of Rights. Nothing in this Agreement limits in any way the rights
of Buyer and its Affiliates in and to Buyer Marks, including without limitation
(A) all rights of ownership in and to Buyer Marks, including the right to
license or transfer the same, and, (B) the unimpaired right to use and to
license others to use Buyer Marks in connection with manufacturing, marketing,
distribution, sale, service, maintenance, repair, or provision of any products
or services whether within or without the Territory.

13. CONFIDENTIALITY.

(a) Confidential Information. “Confidential Information” means all information,
whether disclosed in oral, written, visual, electronic or other form, that
(i) one Party (the “Disclosing Party”) discloses to the other Party (the
“Receiving Party”), (ii) relates to or is disclosed in connection with this
Agreement or a Party’s business, and (iii) if not designated as “confidential”
(in which event the information is deemed to be Confidential Information), is or
reasonably should be understood by the Receiving Party to be confidential or
proprietary to the Disclosing Party. The Disclosing Party’s sales, pricing,
costs, inventory, operations, employees, current and potential customers,
financial performance and forecasts, and business plans, strategies, forecasts
and analyses, as well as information as to which the Securities and Exchange
Commission has granted confidential treatment pursuant to its Rule 406 of
Regulation C (the “CTR Information”), are Confidential Information.

(b) Treatment of Confidential Information. The Receiving Party will use
Confidential Information only in accordance with this Agreement and, except as
expressly permitted by this Agreement and subject to the next sentence, will not
disclose any Confidential Information for three years from the date of receipt
of the Confidential Information. Neither Party will disclose the CTR Information
during the period ending December 31, 2022.

(i) Limitations. The Receiving Party will (A) restrict disclosure of the
Confidential Information to its and its Affiliates’ Personnel
(“Representatives”) with a need to know the Confidential

 

24



--------------------------------------------------------------------------------

Execution Copy

 

Information for purposes of performing the Receiving Party’s responsibilities or
exercising the Receiving Party’s rights under this Agreement, (B) advise those
Representatives of the obligation not to disclose the Confidential Information,
(C) copy the Confidential Information only as necessary for those
Representatives who need it for performing the Receiving Party’s
responsibilities under this Agreement, and ensure that confidentiality is
maintained in the copying process; and (D) protect the Confidential Information,
and require those Representatives to protect it, using the same degree of care
as the Receiving Party uses with its own Confidential Information, but no less
than reasonable care.

(ii) Permitted Disclosure. Either Party may disclose the Confidential
Information to any of its Affiliates but only if the Affiliate’s use of such
Confidential Information will be subject to the terms and conditions of this
Agreement and the Disclosing Party will remain responsible for disclosures by
its Affiliates and their Personnel in violation of this Agreement. Buyer may
disclose (A) the existence and contents of this Agreement in connection with
Buyer’s filings with the Securities and Exchange Commission and with federal and
state franchise regulatory authorities (including filing this Agreement as an
exhibit to Buyer’s filings), and (B) Seller’s Confidential Information related
to Products to Franchisees and their Personnel in connection with the sale of
Products but the use of the Confidential Information in accordance with this
clause (B) will be subject to the terms and conditions of this Agreement and
Buyer will remain responsible for disclosures made by Franchisees and their
Personnel in violation of this Agreement.

(iii) Liability for Unauthorized Use. The Receiving Party will be liable to the
Disclosing Party for any unauthorized disclosure or use of Confidential
Information by any of its and its Affiliates or current or former Personnel.

(iv) Destruction. Within ten days after receiving the Disclosing Party’s written
request, the Receiving Party will destroy or return (as instructed by the
Disclosing Party) any materials containing Confidential Information, and certify
to the Disclosing Party that it has satisfied its obligations under this
Section 13(b).

(c) Exceptions to Confidential Treatment.

(i) Exceptions. The obligations under this Section 13 do not apply to any
Confidential Information that the Receiving Party can demonstrate (A) was
previously known to the Receiving Party without any obligation to hold it in
confidence, (B) is disclosed to third parties by the Disclosing Party without an
obligation of confidentiality to the Disclosing Party, (C) is or becomes
available to any member of the public other than by unauthorized disclosure,
(D) was or is independently developed by the Receiving Party without use of the
Confidential Information, (E) legal counsel’s advice is that the Confidential
Information is required to be disclosed by Applicable Law or the rules and
regulations of any applicable regulatory authority, or (F) legal counsel’s
advice is that the Confidential Information is required to be disclosed in
response to a valid subpoena or order of a court or other governmental body of
competent jurisdiction or other valid legal process.

(ii) Notification. In the case of any disclosure under Section 13(c)(i)(E) or
Section 13(c)(i)(F) the Receiving Party must notify the Disclosing Party prior
to disclosure and use reasonable efforts to cooperate with the Disclosing Party
so that the Disclosing Party may take legally available steps to resist or
narrow the requested disclosure and obtain an appropriate protective order or
other assurance that confidential treatment will be accorded the Confidential
Information.

 

25



--------------------------------------------------------------------------------

Execution Copy

 

14. INDEMNIFICATION.

(a) Seller Indemnities. To the fullest extent permitted by Applicable Law and
subject to Section 14(d) and Section 16, Seller will defend, indemnify, and hold
harmless Buyer, its Affiliates, and their respective present, former, and future
directors, officers, other employees, agents, each of their successors, and
assigns, and the heirs, executors, administrators of each of the foregoing that
are natural persons (together, the “Buyer Indemnified Persons”), against all
damages, losses, costs, expenses (including attorneys’ fees, costs and
expenses), and other liabilities arising out of or in connection with all Seller
Claims. “Seller Claims” means all claims, demands, suits, and causes of action
by third parties (other than Buyer and its Affiliates) arising out of or in
connection with this Agreement (including claims of negligence by Personnel of
Seller or its Affiliates) that result, or are claimed to result, in whole or in
part, from (i) the violation by Seller, its Affiliates, or any of their
Personnel of any intellectual property right of another, (ii) the failure by
Seller or its Affiliates to perform their obligations in this Agreement in
accordance with their terms, or (iii) any other act or omission of Seller or its
Affiliates.

(b) Buyer Indemnities. To the fullest extent permitted by Applicable Law and
subject to Section 14(d) and Section 16, Buyer will defend, indemnify and hold
harmless Seller, its Affiliates, and their respective present, former, and
future directors, officers, other employees, agents, each of their successors,
and assigns, and the heirs, executors, administrators of each of the foregoing
that are natural persons (together, the “Seller Indemnified Persons”), against
all damages, losses, costs, expenses (including attorneys’ fees, costs and
expenses) and other liabilities arising out of or in connection with all Buyer
Claims. “Buyer Claims” means all claims, demands, suits, and causes of action by
third parties (other than Seller and its Affiliates) arising out of or in
connection with this Agreement (including claims of negligence by the Personnel
of Buyer or its Affiliates) that result, or are claimed to result, from (i) the
use of any Seller Mark by Buyer, its Affiliates, or its Franchisees that is not
accordance with the terms of this Agreement or the violation by Buyer, its
Affiliates, or any of their Personnel of any intellectual property right of
another, (ii) Buyer’s display, sale, assembly, installation, service, or repair,
or installation of any Product (excluding claims, demands, suits, and causes of
action arising out of or in connection with services to be performed by Seller
for Buyer in accordance with the terms and conditions of the Services Agreement
and all other services that are performed for Buyer by Seller or its
Affiliates), (iii) the failure by Buyer or its Affiliates to perform their
obligations in this Agreement in accordance with their terms, or (iv) any other
act or omission of Buyer or its Affiliates. “Claims” means the Seller Claims and
the Buyer Claims together.

(c) Defense. The Party that is obligated to provide defense and indemnity to the
other Party with respect to a Claim in accordance with this Section 14 (the
“Indemnifying Party”) has the right to control the defense of the Claim, but the
other Party (the “Indemnified Party”) has the right to participate in the
defense. Upon the Indemnifying Party’s request, the Indemnified Party will
reasonably cooperate in the defense, and the Indemnifying Party must reimburse
the Indemnified Party for its reasonable out-of-pocket expenses in providing the
requested cooperation. The Indemnified Party will provide prompt notification to
the Indemnifying Party of each Claim to which it is entitled to be indemnified,
but any delay by the Indemnified Party in giving notice will not relieve the
Indemnifying Party of its obligations pursuant to this Section 14 except to the
extent that the Indemnifying Party demonstrates actual damage caused by such
delay. The obligations of Seller and Buyer to defend, indemnify and hold
harmless, respectively, the Buyer Indemnified Parties and the Seller Indemnified
Parties under this Section 14 are independent of each other and any other
obligation of the Parties under this Agreement.

(d) Exclusions from Claims; Tender and Cooperation. Excluded from Claims are
claims, actions, liabilities, proceedings, losses, and expenses (including
attorneys’ fees) arising out of or with respect to the death of or injury to any
person or damage to any property, by whomsoever suffered, to the

 

26



--------------------------------------------------------------------------------

Execution Copy

 

extent resulting or claimed to result from a latent or patent defect in a
Product (each a “Product Liability Claim”). Buyer and Seller each will take all
commercially reasonable actions, and cooperate with the other Party, as may be
necessary to (i) tender each Product Liability Claim to the Vendor or
manufacturer of the applicable Product and (ii) cause the Vendor or manufacturer
to assume and bear financial responsibility for, and hold Buyer and Seller
harmless from, the Product Liability Claim to the fullest extent permitted by
Applicable Law, including the legal defense of the Product Liability Claim.

15. INSURANCE.

(a) Required Coverage. Buyer will obtain and maintain at its own cost
occurrence-based Commercial General Liability Insurance, including but not
limited to products, completed operations and contractual liability, in amounts
not less than $5,000,000.00 per occurrence, naming the Seller and Buyer
(together the “Insured Parties”) as additional insureds. This insurance must be
primary to any of Seller’s coverage. Buyer will furnish certificate(s) of
insurance upon execution of this Agreement, and within 15 days of any insurance
renewals. All of the insurance policies specified in this Section 15(a) must
contain a provision that such policies may not be cancelled or materially
altered without 30 days prior written notice to Seller. All insurance carriers
for the insurance coverage referred to in this Section 15(a) must be listed in
the current Best’s Insurance Guide as possessing a minimum policyholders rating
of “A” and a financial category of “VI” ($25,000,000 to $50,000,000).

(b) Proof of Insurance. Buyer will once each year, and, upon request by Seller,
promptly furnish or cause to be furnished to Seller, a copy of the insurance
certificate and premium receipt for the most recent payment.

16. LIMITATION ON LIABILITY. Neither Party will be liable to the other Party or
its Affiliates, directors, officers, customers or employees for any indirect,
special, consequential, incidental, or punitive damages, losses, or expenses
(including, without limitation, lost or anticipated revenues, profits, or
savings relating to the same) arising in connection with any Claim or the
failure to perform, or the termination of, this Agreement regardless of the
nature of the Claim or the failure to perform, or the termination of this
Agreement even if a Party has been advised of the likelihood or possibility of
such damages, losses, or expenses.

17. MINIMUM QUANTITIES. Buyer will purchase at least $100 of Products during the
Term. If at the expiration of the Term Buyer has ordered less than $100 of
Products, Buyer will pay Seller (upon request) the difference between the amount
ordered and $100. Seller acknowledges that except as set forth in this
Section 17, Buyer is not obligated or committed to purchase any quantities of
Products except as expressly ordered by Buyer according to the Inventory
Policies and Processes.

18. DISPUTE RESOLUTION.

(a) Committees.

(i) Merchandising Operating Committee. Buyer and Seller will form a committee
(the “Merchandising Operating Committee”) that will address all day-to-day
operational, financial, and other issues that may arise with respect to this
Agreement, including its interpretation, the Parties intent reflected in this
Agreement, and the policies and practices between Seller and its Affiliates and
the businesses comprising Buyer’s businesses in effect immediately prior to the
Effective Date. The Merchandising Operating Committee will discuss all of these
issues and will attempt to resolve informally all Disputes in accordance with
Section 18(b)(i). The Merchandising Operating Committee will consist of three
employees of each Party or of an Affiliate of the Party, in all cases as
designated by the Party. The initial employee designees are listed on
Appendix 18(a)(i). Each Party may replace one or

 

27



--------------------------------------------------------------------------------

Execution Copy

 

more of its designees at any time upon notice to the other Party. Each Party
will promptly fill all of its Merchandising Operating Committee vacancies as
they arise by notice to the other Party. Unless the members of the Merchandising
Operating Committee unanimously agree otherwise, the Merchandising Operating
Committee will meet at least once every calendar month during the Term on the
dates determined by the members of the Merchandising Operating Committee. If the
members of the Merchandising Operating Committee cannot agree on a date or a
time for a particular monthly meeting the meeting will occur at 1:00 p.m.
Central Time on the second Thursday of the month at the offices of SHC, 3333
Beverly Road, Hoffman Estates, IL 60179 B6-D. At all times one of the members of
the Merchandising Operating Committee will serve as the Merchandising Operating
Committee’s Chairperson. The initial Chairperson is listed on Appendix 18(a)(i)
and the other Merchandising Operating Committee members each will serve
thereafter as Chairperson, on a monthly basis, rotating between Seller’s
designees and Buyer’s designees. The Chairperson (A) will request that
Merchandising Operating Committee members provide meeting agenda items and
(B) will distribute to members, at least two business days in advance of each
Merchandising Operating Committee meeting, an agenda for the meeting.

(ii) Executive Committee. Buyer and Seller will form a committee (the “Executive
Committee”) that will attempt to resolve all Disputes that the Merchandising
Operating Committee has been unable to resolve in accordance with Section 18(b)
and that the Merchandising Operating Committee has referred to the Executive
Committee. The Executive Committee will consist of the Chief Financial Officer,
the General Counsel (or other chief legal officer), and the chief merchandising
officer of each Party.

(b) Dispute Resolution.

(i) Merchandising Operating Committee’s Attempt to Resolve Dispute. If a Dispute
arises, neither Party may cease to perform any of its obligations in this
Agreement in accordance with their terms or take any formal legal action (such
as seeking to terminate this Agreement, seeking mediation in accordance with
Section 18(b)(iv), or instituting or seeking any judicial or other legal action,
relief, or remedy with respect to or arising out of this Agreement) unless the
Party has first (1) delivered a notice of dispute (the “Dispute Notice”) to all
of the members of the Merchandising Operating Committee and (2) complied with
the other terms and conditions of this Section 18. At the first monthly meeting
of the Merchandising Operating Committee following the delivery of the Dispute
Notice the Merchandising Operating Committee will attempt to resolve all of the
Disputes that are the subject of the Dispute Notice. Each Party will cause its
designees on the Merchandising Operating Committee to negotiate in Good Faith to
resolve all Disputes in a timely manner.

(ii) Executive Committee’s Attempt to Resolve Dispute. If the Merchandising
Operating Committee is unable to resolve all of the Disputes included in the
Dispute Notice by the end of the first Merchandising Operating Committee meeting
following the delivery of the Dispute Notice, the Chairperson for the next
Merchandising Operating Committee meeting will notify each member of the
Executive Committee in writing of each unresolved Dispute. The Executive
Committee will meet not later than the 10th day following delivery of the
notification by the Merchandising Operating Committee’s Chairperson (the
“Dispute Meeting”) and attempt to resolve each Dispute that is listed on the
notification. Each Party will cause its designees on the Executive Committee to
negotiate in Good Faith to resolve all Disputes in a timely manner. If by the
10th day following the Dispute Meeting the Executive Committee has not resolved
all of the Disputes (the “Resolution Failure Date”) the Parties will proceed to
mediate the unresolved Disputes (“Unresolved Disputes”) in accordance with
Section 18(b)(iv).

(iii) Dispute Defined. Subject to the next sentence, “Dispute” means each claim,
controversy, dispute, and disagreement between (A) on the one hand, Buyer or any
of its Affiliates, or any

 

28



--------------------------------------------------------------------------------

Execution Copy

 

of their respective shareholders, officers, directors, agents, employees, legal
representatives (including attorneys in their representative capacity),
successors and assigns, and (B) on the other hand, Seller or any of its
Affiliates, employees, legal representatives (including attorneys in their
representative capacity), successors and assigns, in each case arising out of or
relating to a Party’s performance, or failure to perform, one or more of its
obligations in this Agreement. Disputes do not include claims, controversies,
disputes, or disagreements with respect to compliance with Section 13 or payment
obligations with respect to amounts due in accordance with the terms and
conditions of this Agreement that are not reasonably in dispute.

(iv) Mediation of Unresolved Disputes. Seller and Buyer will in Good Faith
attempt to resolve all Unresolved Disputes by non-binding mediation. Buyer and
Seller will negotiate in Good Faith to determine the mediator, the mediator’s
compensation and related costs, and the applicable rules for the mediation. If
by the 15th day following the Resolution Failure Date Seller and Buyer have been
unable to settle an Unresolved Dispute the obligations of Seller and Buyer in
this Section 18 will terminate with respect to the Unresolved Dispute.

19. SELLER’S CLOSING LOCATIONS. Seller will notify Buyer of each Sears Store
location that Seller or its Affiliates intend to close. Seller will notify Buyer
of the store-closing decision not later than the 10th day following the decision
or the day before public disclosure of the decision, whichever occurs first. If
Seller notifies Buyer of the decision before Seller publicly discloses the
decision it will constitute Confidential Information until the decision is
publicly disclosed. Seller will notify Buyer, not later than the 30th day
following the decision, as to whether Seller intends to continue its retail
presence in the trade area that included the closing store. If Seller does not
(a) notify Buyer in accordance with the preceding sentence that Seller intends
to continue its retail presence in the trade area, or (b) does not open a new
Sears Store in the trade area within 18 months of the notification, Buyer may
open one or more New HTS Stores or other new stores in the trade area when the
store location closes free of the restrictions, if any, in Section 9(b)(i) with
respect to the closed store.

20. GLOSSARY.

The following terms have the meanings given below and include the singular and
the plural forms of the terms:

“3(b) Amount” is defined on Appendix 3(b).

“Affiliates” means (solely for purposes of this Agreement and for no other
purpose) (i) with respect to Buyer, its subsidiaries including Outlet Co and
SAHS, (ii) with respect to Seller, SHC and its subsidiaries including Sears
Holdings Management Corporation (“SHMC”), and (iii) with respect to SHC, its
subsidiaries.

“Applicable Laws” means all applicable laws, ordinances, regulations, rules, and
court and administrative orders and decrees of all national, regional, state,
local and other governmental units that have jurisdiction in the given
circumstances.

“Average Aggregate Minimum Commission” is defined on Appendix 5(d).

“Buyer” is defined in the introductory paragraph of this Agreement.

“Buyer Marks” means Marks owned by Buyer or its Affiliates.

 

29



--------------------------------------------------------------------------------

Execution Copy

 

“Buyer Stores” means, together, the Sears Hardware Stores, the Sears Hometown
Stores, and the Sears Outlet Stores.

“Confidential Information” is defined in Section 13(a).

“Core Cost” is defined on Appendix 3(b).

“Digital Methods” means promoting and selling by all current and future
electronic means, channels, processes, and methods, including via the Internet.

“Disclosing Party” is defined in Section 13(a).

“Dispute” is defined in Section 18(b)(ii).

“Dispute Resolution Meeting” is defined in Section 18(b)(i).

“DRM” is defined in Section 4(a)(i).

“Effective Date” is defined in Section 2(a).

“Excluded No-Warranty Product” is defined in Section 10(a)(i).

“First Renewal Period” is defined in Section 2(b).

“FOB Point” is defined in Section 7(a).

“Franchisee” means a natural person or entity that has purchased (i) a franchise
as described in the Franchise Disclosure Document of Sears Home Appliance
Showrooms, LLC dated May 11, 2012 (with respect to Sears Home Appliance
Showrooms), (ii) a franchise as described in the Franchise Disclosure Document
of Sears Home Appliance Showrooms, LLC dated May 11, 2012 (with respect to Sears
Hardware Stores), or (iii) any other franchise offered by Buyer from time to
time.

“Inventory Policies and Processes” is defined in Section 6.

“Good Faith” means honesty in fact and the observance of reasonable commercial
standards of fair dealing in accordance with Applicable Law.

“Group” means a “group” as that term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended.

“Home Appliance Category” is defined on Appendix 5(a).

“HTS Invoice Prices” is defined in Section 3(b).

“HTS Products” is defined in Section 3(a).

“Initial Term” is defined in Section 2(a).

“KCD-Branded Product Category” is defined on Appendix 5(a).

“KCD-Branded Products” means all Seller-Branded Products sold under a KCD Mark.

 

30



--------------------------------------------------------------------------------

Execution Copy

 

“KCD Change in Control” means the occurrence of any transaction or event or
series of transactions or events, whether voluntary or involuntary, that results
in an Unaffiliated Person or a Group acquiring directly, or as a consequence of
which an Unaffiliated Person or a Group acquires directly, at any time after the
date of this Agreement and by whatever means (including by license), all rights,
title and interest in and to all of the KCD Marks. “Unaffiliated Person” means a
natural person, entity, or other enterprise other than Seller or Seller’s
Affiliate. “Seller’s Affiliate” means each natural person, entity, and other
enterprise that directly or indirectly, and by whatever means, controls, is
under common control with, or is controlled by, Seller.

“KCD Marks” means Kenmore®, Craftsman®, DieHard®, and the sub-brand Marks
associated with, and the trade dress related to, the Kenmore, the Craftsman, and
the DieHard Marks.

“KCD Mark Acquisition” means the occurrence of any transaction or event or
series of transactions or events (other than a KCD Change in Control), whether
voluntary or involuntary, that results in an Unaffiliated Person or a Group
acquiring directly, or as a consequence of which an Unaffiliated Person or a
Group acquires directly, at any time after the date of this Agreement and by
whatever means (including by license), all rights, title and interest in and to
one or more but less than all of the KCD Marks.

“Kenmore-Branded Product” is defined in Section 5(c).

“Kenmore Royalty Credit” is defined on Appendix 5(a).

“License Agreements” is defined in Section 2(c)(iv).

“Mark” means any name, brand, mark, trademark, service mark, sound mark, trade
dress, trade name, business name, slogan, or other indicia of origin and
includes all common law or statutory property rights related to such Mark.

“MOS” is defined in Section 4(a)(iii).

“Net Sales” is defined in Section 5(a).

“No-Vendor-Warranty Product” is defined in Section 10(a)(i)

“Non-Retail Products” is defined in Section 3(a).

“Outlet Invoice Prices” is defined in Section 4(g).

“Outlet Products” is defined in Section 4(f).

“Party” means (1) SRC and Kmart together, on the one hand, and (2) SHO, SAHS,
and Outlet Co. together, on the other hand. Although SHC is a party to this
Agreement SHC is not a Party.

“Personnel” means the officers, directors, employees, agents, suppliers,
licensors, licensees, contractors, subcontractors, advisors, including
attorneys, accountants, technical consultants or investment bankers and other
representatives, from time to time, of (i) the applicable entity, (ii) as to
Seller, its Affiliates, and (iii) as to Buyer, its Affiliates.

“Product Services” is defined in Section 11(a).

 

31



--------------------------------------------------------------------------------

Execution Copy

 

“Products” means, together, HTS Products and Outlet Products.

“Receiving Party” is defined in Section 13(a).

“Replacement Reimbursement Amount” is defined in Section 10(b)(ii).

“Representatives” is defined in Section 13(b)(i).

“Right of First Offer” is defined in Section 4(a)(iv).

“Right of First Refusal” is defined in Section 4(a)(v).

“Royalties” is defined in Section 5(a).

“Sears Hardware Stores” means all stores that are operated, or authorized to
operate, by Buyer or Franchisees and that are branded with the name “Sears
Hardware Stores” or “Sears Appliance & Hardware Stores.”

“Sears Hometown Stores” means all stores that are operated, or authorized to
operate, by Buyer and that are branded with the name “Sears Hometown Store” or
“Sears Authorized Hometown Store.”

“Sears Outlet Stores” means all stores that are operated, or authorized to
operate, by Buyer and that are branded with the name “Sears Outlet Store.”

“Second Renewal Period” is defined in Section 2(b).

“Seller” is defined in the introductory paragraph of this Agreement.

“Seller-Branded Product” means Products sold under a Seller Mark and includes
KCD-Branded Products.

“Seller Competitor” means, solely for purposes of this Agreement and for no
other purpose, Amazon.com, Inc., Best Buy Co., Inc., hhgregg, Inc., The Home
Depot, Inc., Lowe’s Companies, Inc., Target Corporation, Tractor Supply Co.,
Wal-Mart Stores, Inc., each other retailer that competes in any material respect
with Seller’s major home appliance business or Seller’s power lawn and garden
business, and the Seller Competitor Affiliates of each of them. “Seller
Competitor Affiliates” means each individual or entity that directly or
indirectly, and by whatever means, controls, is under common control with, or is
controlled by, a Seller Competitor.

“Seller Marks” means Marks owned by Seller or its Affiliates and includes the
KCD Marks.

“Seller Warranty” is defined in Section 10(a)(i).

“Seller’s Retail Businesses” is defined in Section 3(a).

“Separation Agreement” is defined in Section 2(a).

“Service Information” is defined in Section 11(c)(i).

“Services Agreement” is defined in Section 11(d)(ii).

“SHC” is defined in the introductory paragraph of this Agreement.

 

32



--------------------------------------------------------------------------------

Execution Copy

 

“SHO” is defined in the introductory paragraph of this Agreement.

“SHO Stockholding Change” means the occurrence of any transaction or event,
whether voluntary or involuntary, that results in a Seller Competitor becoming,
or as a consequence of which a Seller Competitor becomes, directly or
indirectly, at any time after the date of this Agreement and by whatever means,
the beneficial owner of more than 50% of the total voting power of outstanding
securities entitled to vote in, or carrying the right to direct the voting with
respect to, directly or indirectly and by whatever means the election of the
board of directors of SHO or any of its subsidiaries.

“Specification” means the detailed description of Products agreed upon by Seller
and Buyer as contained in any Vendor Agreement.

“SYW Agreement” is defined in Section 2(c)(iv).

“Term” is defined in Section 2(a).

“Territory” means the United States of America (including its unincorporated
territories Guam, Puerto Rico, and the United States Virgin Islands) and
Bermuda.

“Vendor” means any source (other than Seller’s Affiliates) from whom Seller
purchases Products.

Vendor-Warranty Product” is defined in Section 10(a)(ii)

“Vendor Agreement” means any Purchase Order or other agreement in writing and
executed by Buyer and Seller relating to Products, including this Agreement,
advertising, point of sale, promotional service, promotional funding or other
selling assistance agreements, buying or supply agreements, exclusivity
agreements, letters of agreement, and any written amendments, waivers and
consents relating to any of the foregoing.

“Vendor Warranty” is defined in Section 10(a)(ii).

“Warranty” is defined in Section 10(a)(ii).

21. SHC’S SOLE OBLIGATION. As its sole obligation in this Agreement and unless
Buyer has failed to comply with one or more of its material obligations in this
Agreement and the failure is continuing, SHC will cause SRC, Kmart, and the
Affiliates of each of them to take all actions that will enable Seller to
perform, and not take any action that would disable to any extent Seller from
performing, its obligations in this Agreement in accordance with their terms.

22. GENERAL.

(a) Good Faith. SHC and the Parties each will exercise Good Faith in the
performance of its obligations in this Agreement.

(b) Assignment. Seller may at any time assign, delegate or subcontract its
rights, or obligations or both, in whole or in part, under this Agreement except
to a Seller Competitor, without the consent of Buyer. Subject to the next
sentence, Buyer may not assign or otherwise transfer any of its rights or
obligations under this Agreement (except to a wholly owned subsidiary of Buyer),
by operation of law or otherwise, without the express prior written consent of
Seller, and any attempt to assign or assignment without the express prior
written consent of Seller is void. Buyer may exercise all of its rights, and
perform all of its obligations, under this Agreement through its wholly owned
subsidiaries.

 

33



--------------------------------------------------------------------------------

Execution Copy

 

(c) Computer Access. If either Party is given access, whether on-site or through
remote facilities, to any communications, computer, or electronic data storage
systems of the other Party or its Affiliates (each an “Electronic Resource”), in
connection with this Agreement, then the Party given access will use such access
solely to perform, and will not attempt to access any Electronic Resource other
than those specifically required to perform, its obligations under this
Agreement. The Party given access will limit such access to those of its
Personnel who need to have such access in connection with this Agreement, will
advise the other Party in writing of the name of each of its Personnel who will
be granted such access, and will strictly follow all security rules and
procedures for use of such Electronic Resources. All user identification numbers
and passwords disclosed to a Party given access and any information obtained by
the Party given access as a result of its access to, and use of such Electronic
Resources will be deemed to be, and will be treated as, Confidential Information
of the other Party. Each Party will cooperate with the other Party in the
investigation of any apparent unauthorized access by the other Party, its
Affiliates, or its Personnel to any Electronic Resources or unauthorized release
of Confidential Information. Each Party will promptly notify the other Party of
any actual or suspected unauthorized access or disclosure of any Electronic
Resource.

(d) Promotional Calendars. To the extent permitted by Applicable Law and
consistent with practices in effect prior to the Effective Date, Seller will
deliver to Buyer Seller’s promotional calendars with respect to Products
(including for Home Appliances, Tools, Lawn and Garden, Sporting Goods,
Mattresses, and Consumer Electronics) as soon as they have been approved,
including all amendments. Also consistent with practices prior to the Effect
Date, the promotional calendars will include Seller’s “master price files” (and
substitute information) describing Seller’s retail and promotional pricing, as
to which the Parties acknowledge that Section 3(d) and Section 4(f) are and will
be applicable.

(e) Negotiating Event. If a Negotiating Event occurs and thereafter a Party (the
“Delivering Party”) delivers to the other Party (the “Receiving Party”) an
Opinion of Counsel that states that, as a consequence of the Negotiating Event
the Delivering Party is unable, due to Applicable Law, to continue to perform
any of the obligations to be performed by it in accordance with the terms and
conditions of this Agreement (an “Impediment”), Seller and Buyer will negotiate
in Good Faith an amendment to this Agreement that would eliminate the
Impediment. “Opinion of Counsel” means a written opinion (which may be reasoned)
of a reputable law firm of national stature. The form and substance of the
written opinion, and the law firm, will be subject to the approval of the
Receiving Party. “Negotiating Event” means the occurrence of any transaction or
event, whether voluntary or involuntary, as a result of which a single
stockholder or a Group ceases to be the “beneficial owner” (as defined in
Securities and Exchange Commission Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, as amended) of a majority of the total voting power of the
then-outstanding voting capital stock of SHC or SHO.

(f) Consideration. Buyer has given, and Seller has received and accepted,
adequate, good, sufficient, and valuable consideration for this Agreement, and
for all purposes of this Agreement this Agreement is fully supported by
adequate, good, sufficient, and valuable consideration provided by Buyer and
received and accepted by Seller. Buyer’s adequate, good, sufficient, and
valuable consideration includes, without limitation, the mutual covenants,
obligations, and promises herein and the following (which separately and
together have enabled Seller to execute and deliver this Agreement and have
assisted and will assist Seller’s performance of its obligations under this
Agreement): (i) Buyer has at great length discussed and upon reasonable request
during the Term will discuss its business needs with Seller for the purpose of
enabling Seller to make compelling business proposals to Buyer; (ii) Buyer has
entered into negotiations with Seller that culminated in the execution and
delivery of this Agreement, which Agreement gives Seller many advantages over
other vendors; (iii) Buyer has provided and upon

 

34



--------------------------------------------------------------------------------

Execution Copy

 

reasonable request during the Term will provide information to Seller about
Buyer’s operations; (iv) Seller has bargained for and, pursuant to this
Agreement will receive, material benefits, interests, rights, and value from
Buyer through such consideration and that Seller is not entitled to, and would
not have received, such benefits, interests, rights, and value absent this
Agreement; and (v) Buyer is obligated to purchase Products in accordance with,
and subject to the terms and conditions of, Sections 4(b)(i) and 4(c). This
Agreement is legally binding; and Seller will not, directly or indirectly, plead
or otherwise assert in any manner in any litigation, arbitration, mediation, or
other dispute-resolution proceeding that this Agreement is invalid, void,
voidable, revocable, terminable, or otherwise unenforceable for lack,
inadequacy, or insufficiency of consideration; and by this Agreement Seller
irrevocably waives and will be estopped from pleading or asserting, directly or
indirectly, any cause of action, claim, defense, right, or prayer for relief to
such effect. Each of Seller’s waivers in this Section 22(f) is reasonable and
made with Seller’s full knowledge of its significance and consequences.

(g) Construction and Interpretation. In this Agreement (1) “include,”
“includes,” and “including” are inclusive and mean, respectively, “include
without limitation,” “includes without limitation,” and “including without
limitation,” (2) “or” is disjunctive but not necessarily exclusive, (3) “will”
expresses an imperative, an obligation, and a requirement, (4) numbered
“Section” references refer to sections of this Agreement unless otherwise
specified, (5) section headings are for convenience only and will have no
interpretive value, (6) unless otherwise indicated all references to a number of
days will mean calendar (and not business) days and all references to months or
years will mean calendar months or years, (7) references to $ or Dollars will
mean U.S. Dollars, and (8) references to a Party’s approval or consent right
include the Party’s obligation not to unreasonably delay or withhold its
approval or consent. Seller and Buyer intend that this Agreement be construed
without any rule requiring construction or interpretation against Seller, whose
representatives drafted this Agreement. To the extent the Parties intend that a
term or condition of this Agreement reflect policies and practices in effect
immediately prior to the Effective Date, the Parties will negotiate in Good
Faith to determine the policies and practices.

(h) Counterparts; Facsimile. This Agreement may be executed in any number of
separate counterparts, all of which, when taken together, will constitute one
and the same instrument, notwithstanding the fact that all Parties did not sign
the same counterpart. A signature transmitted to the other Party or its counsel
by email or facsimile transmission will be effective to bind the Party whose
signature was transmitted, as a duly executed and delivered original. Each Party
will promptly deliver its original signature pages to this Agreement to counsel
for the other Party promptly following execution, but any failure to do so will
not affect the binding effect of such signature.

(i) Entire Agreement; Severability. Except as provided in the Separation
Agreement and the Ancillary Agreements (as defined in the Separation Agreement
but excluding this Agreement), this Agreement, which includes each of the
attached Appendices, sets forth the entire agreement and understanding between
the Parties with respect to the Products. All prior and contemporaneous
discussions and negotiations relating to the Products are merged herein. This
Agreement will not be supplemented, modified, or amended except by a written
instrument signed by a duly authorized representative of each of Buyer and
Seller. In the event of any conflict or inconsistency between this Agreement and
the terms and condition of any forecast, purchase order, or other order
document, including any inconsistency as to any Product invoice price, the terms
and conditions of this Agreement will control unless such other document
constitutes an Amendment and expressly references and supersedes this Agreement.
This Agreement will be binding upon and inure to the benefit of the successors,
representatives and permitted assigns of the Parties. The terms and conditions
of this Agreement supersede and replace those of any prior negotiations and any
documents that the Parties have exchanged in connection therewith (together,
“Negotiation Documents”). Buyer and Seller represent and warrant that they are
entering into this Agreement based solely on the provisions set forth herein and
not in reliance, in whole or in part, on any claim or representation contained
in any Negotiation Document. If

 

35



--------------------------------------------------------------------------------

Execution Copy

 

any provision of this Agreement is held invalid or unenforceable by a court of
competent jurisdiction, such invalidity shall not affect the validity or
operation of any other provision and such invalid provision shall be deemed to
be severed from the Agreement.

(j) Injunctive Relief. Each Party acknowledges that any breach by a Party of
Section 12 or Section 13 of this Agreement may cause the non-breaching Party and
its Affiliates irreparable harm for which the non-breaching Party and its
Affiliates have no adequate remedies at law. Accordingly, each Party and its
Affiliates are entitled to seek injunctive relief, without complying with
Section 18(b) and regardless of Buyer’s cure rights, if any, for any such breach
in any state or federal court in Chicago, Illinois, USA, and each Party consents
to the exclusive jurisdiction and venue in the state and federal courts in
Chicago, Illinois, USA for injunctive relief purposes. Each Party waives all
claims for damages by reason of the wrongful issuance of an injunction and
acknowledges that its only remedy in that case is the dissolution of that
injunction.

(k) Notices. Notices under this Agreement are sufficient if given by nationally
recognized overnight courier service, certified mail (return receipt requested),
or email or facsimile with electronic confirmation or personal delivery to the
other Party at the address below:

 

  If to either Seller:   Sears, Roebuck and Co.     3333 Beverly Road    
Hoffman Estates, IL 60179    

Attn: EVP, Chief Merchandising Officer, & President-Sears

Full Line Store & Kmart Formats

    Facsimile: 847-286-0204     Email: ron.boire@searshc.com   With a copy to:  
Sears, Roebuck and Co.     3333 Beverly Road     Hoffman Estates, IL 60179    
Attn: General Counsel     Facsimile: (847) 286-2471     Email:
dane.drobny@searshc.com   If to any Buyer :   Sears Hometown and Outlet Stores,
Inc.     3333 Beverly Road     Hoffman Estates, IL 60179     Attn.: Senior Vice
President and Chief Operating Officer     Facsimile: (847) 286-7838     Email:
william.powell@searshc.com   With a copy to:   Sears Hometown and Outlet Stores,
Inc.     3333 Beverly Road     Hoffman Estates, IL 60179     Attn: General
Counsel   If to SHC :   Sears, Roebuck and Co.     3333 Beverly Road     Hoffman
Estates, IL 60179    

Attn: EVP, Chief Merchandising Officer, & President-Sears

Full Line Store & Kmart Formats

    Facsimile: 847-286-0204     Email: ron.boire@searshc.com

 

36



--------------------------------------------------------------------------------

Execution Copy

 

  With a copy to:   Sears Holdings Corporation     3333 Beverly Road     Hoffman
Estates, IL 60179     Attn: General Counsel     Facsimile: (847) 286-2471    
Email: dane.drobny@searshc.com

Notice is effective: (i) when delivered personally, (ii) three business days
after sent by certified mail, (iii) on the business day after sent by a
nationally recognized courier service, or (iv) on the business day after sent by
email or facsimile with electronic confirmation to the sender. A Party may
change its notice address by giving notice in accordance with this
Section 21(k).

(l) No Waiver. The terms, covenants and conditions of this Agreement may be
waived only by a written instrument signed by the Party waiving compliance. Any
Party’s failure at any time to require performance of any provision will not
affect that Party’s right to enforce that or any other provision at a later
date. No waiver of any condition or breach of any provision, term or covenant
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances will be deemed to be or construed as a further or continuing waiver of
that or any other condition or of the breach of that or another provision, term
or covenant of this Agreement.

(m) Publicity. Each Party will refrain from making any reference to this
Agreement or to the other Party in the solicitation of business, unless the
other Party gives its prior written consent to such action and approves any
press release or other publicity materials prior to their dissemination.

(n) Relationship of the Parties. The relationship of Seller and Buyer to each
other is that of independent contractors, and neither Party will not represent
that the other Party is its partner in any manner. Buyer has no authority to
enter into any contract or incur any expense or obligation of any kind in
Seller’s name.

(o) Reporting. For purpose of this Agreement, unless otherwise indicated herein,
all calculations and measurements with respect to Buyer’s purchases and sales of
Products and similar information will be measured in units or dollars, as the
context requires, and determined by reference to Seller’s information reporting
systems.

(p) Representations and Warranties. Each Party represents that it has the right,
power and authority to grant to the other Party the rights provided under this
Agreement and to perform its obligations under this Agreement, and that such
Party’s execution, delivery, and performance of this Agreement have been duly
authorized and will not violate any other agreement, restriction, or Applicable
Law to which such Party is a party or by which such Party is bound.

(q) Survival. Each term of this Agreement that would, by its nature, survive the
termination or expiration of this Agreement will so survive, including the
obligation of either Party to pay all amounts accrued hereunder and including
Section 7 (PAYMENT TERMS), Section 12 (INTELLECTUAL PROPERTY.), Section 13
(CONFIDENTIALITY.), Section 14 (INDEMNIFICATION.), Section 21 (SHC’S SOLE
OBLIGATION.), and this Section 22 (GENERAL.).

(r) Condition Precedent to the Effectiveness of this Agreement. This Agreement
will not become effective until it has been approved by the Audit Committee of
the Board of Directors of SHC.

 

37



--------------------------------------------------------------------------------

Execution Copy

 

(s) Governing Law; Jurisdiction; Waiver of Jury Trial.

(i) Governing Law. This Agreement will be construed in accordance with, and
governed by, the federal laws of the United States, including the Lanham Act,
and the internal laws of the State of Illinois, other than its conflict of laws
principles and the Illinois Franchise Disclosure Act. This Agreement will not be
subject to any of the provisions of the United Nations Convention on Contracts
for the International Sale of Goods.

(ii) Jurisdiction. Each of the Parties submits, for itself and its property, to
the exclusive jurisdiction of all Illinois state courts and federal courts of
the United States of America sitting in Cook County, Illinois, and all appellate
courts to each thereof, in all actions and proceedings arising out of or
relating to this Agreement or the transactions contemplated hereby or for
recognition or enforcement of all judgments relating thereto, and each of the
Parties (A) will commence all such actions and proceedings only in such courts,
(B) will cause all claims in respect of all such actions and proceedings to be
heard and determined in such Illinois state court or, to the extent permitted by
law, in such federal court, (C) waives, to the fullest extent it may legally and
effectively do so, all objections that it may now or hereafter have to the
laying of venue of all such actions and proceedings in any such Illinois state
or federal court, and (D) waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such actions and
proceedings in all such Illinois state and federal courts. A final judgment in
any such action or proceeding will be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each Party irrevocably consents to service of process in the manner provided for
notices in Section 22(k). Nothing in this Agreement will affect the right of any
Party to serve process in any other manner permitted by Applicable Law.

(iii) Waiver of Jury Trial. Each Party acknowledges that each controversy that
may arise under this Agreement is likely to involve complicated and difficult
issues and, therefore, it irrevocably and unconditionally waives all rights it
may have to a trial by jury in respect of any litigation directly or indirectly
arising out of or relating to this Agreement or the transactions contemplated
hereby. Each Party certifies and acknowledges that (A) it understands and has
considered the implications of such waivers, (B) it makes such waivers
voluntarily, and (C) it has been induced to enter into this Agreement by, among
other things, the mutual waivers and certifications in this Section 22(s).

(SIGNATURE PAGE FOLLOWS)

 

38



--------------------------------------------------------------------------------

Execution Copy

 

SEARS, ROEBUCK AND CO.

KMART CORPORATION

    SEARS HOMETOWN AND OUTLET STORES, INC.   By: Sears Holdings Management
Corporation, their agent             By:  

/s/    W. Bruce Johnson

      W. Bruce Johnson By:  

/s/    Ronald Boire

    Chief Executive Officer and President Ronald Boire       EVP, Chief
Merchandising Officer, & President-Sears Full Line Store & Kmart Formats      
SEARS HOLDINGS CORPORATION     SEARS AUTHORIZED HOMETOWN STORES, LLC By:  

/s/    Ronald Boire

    Ronald Boire     By:  

/s/    W. Bruce Johnson

EVP, Chief Merchandising Officer, & President-Sears Full Line Store & Kmart
Formats    

W. Bruce Johnson

President

      SEARS OUTLET STORES, L.L.C.       By:  

/s/    W. Bruce Johnson

      W. Bruce Johnson       President

 

39



--------------------------------------------------------------------------------

Execution Copy

 

Appendix 1

Additional Terms and Conditions

1. PURCHASE ORDERS. The execution of the Merchandising Agreement to which this
Appendix 1 is attached (the “Merchandising Agreement”) does not give rise to any
commitment on the part of Buyer to purchase any Product. A commitment to
purchase Product arises only at such time as Buyer issues a Purchase Order or
enters into a separate Vendor Agreement for specific quantities of Product and
Buyer’s obligation to purchase Product is limited to the quantities in that
Purchase Order or Vendor Agreement. When issued by Buyer and accepted by Seller,
all Purchase Orders become part of and will be subject to the terms of the
Merchandising Agreement. All estimates or forecasts of Buyer’s future needs for
Products which may be provided to Seller by Buyer are for planning purposes only
and do not in any way represent a commitment by Buyer nor give rise to any
obligation or liability of Buyer. Buyer has no responsibility for any actions
taken by Seller based on such estimates or forecasts.

2. CODES OF CONDUCT. Buyer acknowledges that it has been furnished a copy of the
Sears Holdings Corporation Code of Conduct (the “Code of Conduct”) and that
Seller employees are required to follow the Code of Conduct. Buyer will support
the Code of Conduct and will not directly or indirectly take any action that may
cause a Seller employee to violate any law or the Code of Conduct. Without
limiting the foregoing, Buyer will not directly or indirectly offer or give any
personal benefit (other than infrequent, non-cash gifts of nominal value
consistent with the Code of Conduct), including commissions, kickbacks,
payments, loans, gratuities (including travel and entertainment), bribes, gifts,
samples, services, promises of future employment or personal considerations
(each a “Benefit”) to any Personnel of Seller and Seller’s Affiliates or to any
person that Buyer knows is a member of such Personnel’s family, or to any entity
in which Buyer knows such Personnel or a member of such Personnel’s family owns
a direct or indirect interest. Buyer will notify the Sears Holdings Corporation
Office of Compliance within five business days after it has knowledge of any
violation or attempted violation of the Code of Conduct or this Section 4. Any
such notice is deemed to have been given when delivered by certified mail,
return receipt requested, by email at compliance@searshc.com or to such other
email address as may be provided in the Code of Conduct. Buyer will cooperate
with any request by Seller to provide information and documentation regarding
any communication or transaction with Seller or its Personnel. If Buyer adopts a
code of conduct with respect to its Personnel and delivers that code of conduct
to Seller, Seller will support that code of conduct and will not directly or
indirectly take any action that may cause any of Buyer’s Personnel to violate
the code of conduct or any Applicable Law.

3. PACKAGING, LABELING, SHIPPING AND BILLING. Seller will be responsible for
providing adequate packaging, tagging, labeling, packing, shipping and billing.
Seller will comply with all packaging, tagging, labeling, packing, shipping and
billing requirements reasonably requested by Buyer as well as any and all
requirements established by applicable laws, regulations, carrier tariffs and
product classifications. For Products to be shipped to Buyer from a point of
origin within the United States, Seller will deliver Products to the designated
carrier on or before the ship date specified in the applicable Vendor Agreement.
For Products to be shipped to Buyer or a Buyer-branded outlet from a point of
origin outside the United States. Seller will deliver Products in accordance
with the delivery terms specified in the applicable Vendor Agreement and such
delivery will be made on or before the ready date specified in such Vendor
Agreement. Delivery dates specified will be of the essence of the Vendor
Agreement. Seller will ship all Products in full packs and full shipments in
accordance with Buyer’s requirements as set forth in the Vendor Guide or any
Vendor Agreement.

 

40



--------------------------------------------------------------------------------

Execution Copy

 

4. REPRESENTATIONS AND WARRANTIES.

4.1. Products. Without in any way disclaiming implied remedies or limiting
remedies for breach thereof, Seller represents and warrants that all Products
will: (a) conform to the Specification for such Products; (b) be fit and
sufficient for the ordinary purpose for which Products is used; (c) be free from
defects in workmanship, materials and packaging; (d) be free from defects in
construction and design; (e) be fit and sufficient for the purpose stated on any
packaging, labeling or advertising; and (f) be equivalent in materials, quality,
fit, finish, workmanship, performance and design to any samples submitted to and
approved by Buyer.

4.2. Advertising. Seller represents and warrants that all claims made by Seller
in any packaging, labeling, advertising, or other consumer material in
connection with any Products or Seller brand relating to Products will be true
and will have been substantiated and at the time such claims are made.

4.3. Intellectual Property. Seller represents and warrants that: (a) all
patents, trademarks, trade names, trade dress, copyrights, trade secrets, rights
of publicity and other intellectual property rights (other than those
intellectual property rights owned by or licensed to Buyer) used by Seller in
connection with Products or in the development or manufacture of Products are
either owned by Seller or Seller has been and is properly authorized by the
owner of such rights to use such intellectual property rights in connection with
such Products and to sell such Products incorporating such intellectual property
rights to Buyer for use or further resale and (b) Products will not, at the time
that it is delivered, offered for sale or sold by Buyer, infringe any patent,
trademark, service mark, trade name, trade dress, copyright, trade secret,
domain name, right of publicity or other intellectual property right of any
person, corporation or other entity. Seller will notify Buyer’s chief legal
officer in writing by certified mail, return receipt requested, within five
business days after it has knowledge of any claim or allegation of infringement,
misuse, dilution, misappropriation or other violation of any patent, trademark,
service mark, trade name, trade dress, copyright, trade secret, domain name,
right of publicity or other intellectual property right in any way related to or
affecting Products.

4.4. Compliance with Law. Seller represents and warrants that: (a) all Products
have been or will be produced, assembled packaged, tagged, labeled, packed,
shipped and invoiced (“Products Production”) in compliance with the applicable
requirements of federal, state and local laws, regulations, ordinances and
administrative orders and rules of the United States and its territories and
those of all other countries in which such Products Production or delivery of
Products takes place; (b) Seller, its affiliates, and the Personnel of each of
them who are involved in the Products Production or delivery of Products each
will during the term of each Vendor Agreement strictly comply with all
applicable federal, state and local laws, regulations, and prohibitions of the
United States and its territories, and the laws, regulations, and prohibitions
of all countries in which any Products Production or delivery of Products occurs
including all laws, regulations and prohibitions governing the working
conditions, wages, hours and minimum age of the work force; and (c) Products
Production has not and will not involve at any time, in whole or in part, any
use of child, convict or forced labor. Seller will provide Buyer with any
guaranty of compliance with the foregoing in such form as Buyer may designate
with respect to any Products.

 

41



--------------------------------------------------------------------------------

Execution Copy

 

4.5. Antidumping. Seller represents and warrants that all sales of Products to
Buyer will be made at no less than fair value under the United States
antidumping law and that no government has provided a countervailable subsidy
for Products actionable under U.S. law. Seller will indemnify Buyer for (i) all
antidumping and countervailing duties imposed on all Products that is sold prior
to the date of publication of the International Trade Administration’s
preliminary determination of sales at less than fair value or prior to the date
of publication of the existence of countervailable subsidies and exported before
the date of publication of the International Trade Administration’s final
determination of sales at less than fair value or the existence of
countervailable subsidies and (ii) any expenses (including reasonable attorneys’
fees) and administrative costs incurred by Buyer, its Authorized Resellers, and
Buyer-Branded Outlets in their participation in any United States antidumping or
countervailable duty proceeding involving any warranted Products.

5. PURCHASE ORDER PROCESSING. Purchase Orders and each invoice (or ship notice,
in the absence of an invoice) will contain an appropriate, agreed upon code,
symbol or statement affirming Seller’s compliance with all applicable
requirements of the Fair Labor Standards Act (as amended), the regulations and
orders of the United States Department of Labor issued pursuant thereto and of
any similar state laws and regulations. All electronic fund transfers and wire
transactions will be in accordance with National Automated Clearing House
Association (NACHA) rules and in accordance with any instructions and procedures
which Buyer may from time to time supply. Neither Party will be liable to the
other Party for any indirect, special, incidental, exemplary or consequential
damages arising from or as a result of any delay, omission or error in the
electronic transmission or receipt of any documents, even if the other Party has
been advised of the possibility of such damages.

 

42



--------------------------------------------------------------------------------

Execution Copy

 

Appendix 2(a)

Effective Date

The Effective Date referred to in Section 2(a) is September     , 2012.

 

43



--------------------------------------------------------------------------------

Execution Copy

 

Appendix 3(a)

HTS Product Categories

 

Division Description and Number

1.    FURNITURE-IN STORE—1 2.    HOME OFFICE—3 3.    SPORTING GOODS—6 4.   
HOUSEWARES—8 5.    TOOLS—9 6.    NURSERY—12 7.    HEALTH AND BEAUTY—13 8.   
LUGGAGE—14 9.    FLOORCARE/SEWING—20 10.    COOKING & CLEANUP—22 11.    WINDOW
SHOP—24 12.    HOME BIG TICKET—025 13.    LAUNDRY—26 14.    SCAN BASED
TRADING—27 15.    AUTOMOTIVE—28 16.    PAINT—30 17.    HOME ENVIRONMENT—32 18.
   ELECTRICAL—34 19.    FLOOR COVERING—37 20.    MENS SPORTSWEAR—41 21.    AIR &
WATER APPLIANCES—42 22.    FOOD STORAGE—46 23.    LANDS’ END CHILDREN’S APP—48
24.    CHILDREN’S HARDLINES—49) 25.    GENERAL MERCHANDISE—50 26.    TOYS—52 27.
   HOME ELECTRONICS—57 28.    ENTERTAINMENT SOFTWARE—58 29.    MENS SHOES—67 30.
   LAWN, GARDEN, PATIO—71 31.    OUTLET BUDGET SHOP—80 32.    BEDDING—82 33.   
BATHROOM FIXTURES/PLUMBING—83 34.    PANTRY AND HOUSEHOLD—87 35.    BED AND
BATH—96 36.    PARTS OTHER-COUNTER—98

 

44



--------------------------------------------------------------------------------

Execution Copy

 

Appendix 3(b)

HTS Invoice Prices

The HTS Invoice Prices will be the sum of (1) [***], plus (2) the net amount of
the following charges and credits without duplication (each a “3(b) Amount”):

 

  1. Audit recoveries

 

  2. Carriage costs from the Vendor’s delivery point to the FOB Point;

 

  3. Cash discounts;

 

  4. Distribution-center markdowns;

 

  5. Distribution-center shrink;

 

  6. Other logistics expense;

 

  7. Charge for Seller Warranty for No-Vendor-Warranty Products that are HTS
Products: [***] of Core Cost (“Core Cost” means costs reflected in the Sears
Corporate Repository of Referential Information or successor system);

 

  8. Source penalties;

 

  9. Packaging costs requested by Buyer;

 

  10. Vendor-compliance income; and

 

  11. All other charges and expenses consistent with practices in effect for
Buyer and Seller immediately prior to the Effective Date.

 

45



--------------------------------------------------------------------------------

Execution Copy

 

Appendix 4(b)(i)

Invoice Prices for DRM

The invoice prices for DRM are described on the following tables. Buyer is
responsible for carriage only from Seller’s MDOs to the Sears Outlet Stores.

Table A—For All Outlet Products that are No-Vendor-Warranty Products:

 

Description and Seller Division

   Percentage
Off Seller’s
Core Cost
(“Outlet’s
Cost”)  

Furniture-In Store (Div 001)

     [ ***] 

Sporting Goods (Div 006)

     [ ***] 

Housewares (Div 008)

     [ ***] 

Tools (Div 009)

     [ ***] 

Floorcare, Sewing (Div 020)

     [ ***] 

Cooking And Cleanup (Div 022)

     [ ***] 

Laundry (Div 026)

     [ ***] 

Plumbing & Heating (Div 042)

     [ ***] 

Food Storage (Div 046)

     [ ***] 

Baby Furniture – Children’s Hardlines

     [ ***] 

Audio/Visual (Div 057)

     [ ***] 

Lawn, Garden, Patio (Div 071)

     [ ***] 

Mattresses (Div 082)

     [ ***] 

Table B—For Outlet Products that are Vendor-Warranty Products:

 

Description and Seller Division

   Percentage
Off Seller’s
Core Cost  

Furniture-In Store (Div 001)

     [ ***] 

Sporting Goods (Div 006)

     [ ***] 

Housewares (Div 008)

     [ ***] 

Tools (Div 009)

     [ ***] 

Floorcare, Sewing (Div 020)

     [ ***] 

Cooking And Cleanup (Div 022)

     [ ***] 

Laundry (Div 026)

     [ ***] 

Plumbing & Heating (Div 042)

     [ ***] 

Food Storage (Div 046)

     [ ***] 

Baby Furniture – Children’s Hardlines

     [ ***] 

Audio/Visual (Div 057)

     [ ***] 

Lawn, Garden, Patio (Div 071)

     [ ***] 

Mattresses (Div 082)

     [ ***] 

 

46



--------------------------------------------------------------------------------

Execution Copy

 

Appendix 4(c)(ii)

MOS Categories and Initial MOS Invoice Prices

The categories of MOS that Seller will sell, and Buyer will purchase, in
accordance with, and subject to, Section 4(b) of the Merchandising Agreement to
which this Appendix 4(c)(ii) is attached and forms a part are described in the
table below in the column labeled “Source and Merchandise Description.” The
invoice prices for MOS for the first three 12-month periods during the Initial
Term will be the sum of (1) the applicable amounts listed in the following table
in the column labeled “Base Price” plus (2) at the end of each of the first
three years of the Term, an additional amount equal to [***] of Buyer’s annual
EBITDA, if any, with respect to MOS sold by Buyer, which amount (if any) Buyer
will pay on or before the 45th day after the end of Buyer’s fiscal year. Buyer
is responsible for carriage only from Seller’s CRC’s to the Sears Outlet Stores.

 

Source and Merchandise Description

  

Base Price

Kmart (including Kmart.com)—all items in all categories of MOS

   Per pallet $[***]

Lands’ End (including Lands’ End.com)—all items in all categories of MOS
(Apparel)
all items in all categories of MOS shoes

  

Per item $[***]

Per item $[***]

Sears, Roebuck and Co. (including Sears.com)—all items in all categories of MOS
(Apparel)

   Per item $[***]

 

47



--------------------------------------------------------------------------------

Execution Copy

 

Appendix 5(a)

Royalty Rates; Kenmore Royalty Credits

 

I. ROYALTY RATES

Royalty Rates during the Initial Term:

 

KCD-Branded Product

   Royalty Rate before
Deduction of the
Kenmore Royalty Credit  

Kenmore-branded

     [ ***] 

Craftsman-branded—Lawn & Garden

     [ ***] 

Craftsman-branded—all other

     [ ***] 

DieHard-branded

     [ ***] 

Royalty Rates during the First Renewal Period and the Second Renewal Period:

The Royalty Rates for KCD-Branded Product that are major home appliances
(divisions 022, 026, and 046 as described on Appendix 3(a)), lawn mowers, and
tractors will be the rates specified above in the column labeled “Royalty Rate
before Deduction of the Kenmore Royalty Credit” (the “Initial-Term Rate”).

The Royalty Rates for all other KCD-Branded Products will be determined in
accordance with the following:

 

1. First Renewal Period.

[***] A total of two pages were omitted and filed separately with the Securities
and Exchange Commission.

 

48



--------------------------------------------------------------------------------

Execution Copy

 

2. Second Renewal Period.

[***] A total of two pages were omitted and filed separately with the Securities
and Exchange Commission.

 

49



--------------------------------------------------------------------------------

Execution Copy

 

[***]

 

50



--------------------------------------------------------------------------------

Execution Copy

 

3. Terms Defined for the Purposes of this Appendix 5(a).

[***] A total of two pages were omitted and filed separately with the Securities
and Exchange Commission.

 

51



--------------------------------------------------------------------------------

Execution Copy

 

“KCD-Branded Product Category” means each of the following categories:

Kenmore:

 

  1. Home Environment (includes Floorcare, Air & Water, among others)

 

  2. Small Kitchen Appliances & Housewares

 

  3. Other Kenmore

Craftsman

 

  4. Handtools & Mechanics Tools

 

  5. Power Tools

 

  6. Garage & Storage

 

  7. Tool Accessories

 

  8. Spec & Other Powered Equipment

 

  9. Non-Powered & Watering Equipment

 

  10. L&G Accessories & Attachments

 

  11. Other Craftsman (includes Apparel, Toys, Grilling Accessories, among
others)

DieHard

 

  12. Batteries (includes Automotive, Sport & Marine, Alkaline)

 

  13. Power Accessories

 

  14. Apparel

 

  15. Other DieHard

[* * *]

 

II. KENMORE ROYALTY CREDIT

The “Kenmore Royalty Credit” will be determined by Buyer in accordance with the
following:

[* * *]

 

52



--------------------------------------------------------------------------------

Execution Copy

 

“Buyer’s Balance of Sales in the Home Appliance Category” means a fraction,
expressed as a decimal, (i) the numerator of which is Buyer’s Net Sales during a
Buyer fiscal quarter of HTS Products in the Home Appliance Category that are
Kenmore-Branded Products, and the denominator of which is Buyer’s Net Sales
during the fiscal quarter of HTS Products in the Home Appliance Category
(regardless of brand). The “Home Appliance Category” means the following product
categories:

Cooking & Cleanup—Division 22

Laundry—Division 26

Air & Water Appliances—Division 42

Food Storage—Division 46

Floorcare/Sewing—Division 20

Home Environment—Division 32

 

53



--------------------------------------------------------------------------------

Execution Copy

 

Appendix 5(d)

Average Aggregate Minimum Commission

The “Aggregate Average Minimum Commission Rate” on Kenmore-Branded Products in
the Home Appliance Category means a commission rate that is not less than
[* * *] basis points higher than the average aggregate merchandise commission
rate paid by Buyer to owners of Sears Hometown Stores and Franchisees with
respect to sales of non-Kenmore-Branded Products in the Home Appliance Category
calculated based on Buyer’s customary methods of calculating commission rates
payable to owners of Sears Hometown Stores and to Franchisees.

 

54



--------------------------------------------------------------------------------

Execution Copy

 

Appendix 6

Inventory Management Policies and Processes

Definitions used in this Appendix 6

“Buyer IM Team” means Seller’s IM employees who are identified by Seller
(subject to the approval of Buyer) to provide the IM services described in this
Appendix 6.

“DOS” means Seller’s Distribution Operation System

“Format” means a Party.

“IDRP” means Seller’s Demand Planning System.

“IM” means Inventory Management.

“RIM” means Store Replenishment System

“Seller IM” means Seller’s Inventory Management function.

Charges and Fees

Charges and fees for Seller’s services described in this Appendix 6 are
reflected on Appendix A to the Services Agreement.

 

1. Separation of Inventory

 

  (a) Regarding the Logical Separation of DC inventory for Seller and Buyer

 

  (i) Logical Separation is an Operational Separation

 

  (A) Seller and Buyer will each have a Logical Separation of DC inventory

 

  (ii) Calculating Logical Separation of DC inventory for each Party to draw
from is a function of Relative Demand Forecasts entered into IDRP based upon

 

  •  

Using Relative Demand Forecasts to determine IDRP stocking targets in accordance
with Order Feasibility Logic by each Party

 

  •  

Entering Relative Demand Forecasts by Item, by Week and by DC by each Party

 

  •  

Establishing how much time is required to fulfill demand is a function of Order
Feasibility logic parameters within IDRP:

 

  •  

Varies by Vendor Production Point of Origin

 

  •  

Determined by Vendor Production Planning cycle and Total Lead-times

 

  •  

Calculating Demand Forecasts is a function within IDRP generated by:

 

  •  

Establishing each Store Reorder Points by users

 

  •  

Downloading Store On Hand and Store On Order from RIM

 

  •  

Entering Sales Forecasts by users

 

  •  

Entering Floor Set Quantities by users

 

  •  

Allocating DC On Hand Inventory and Inbound PO’s is performed between IDRP and
DOS for the following functions:

 

  •  

Store Replenishment

 

  •  

Customer Orders

 

  •  

Flooring of Newly Assorted Items

 

55



--------------------------------------------------------------------------------

Execution Copy

 

  (iii) Supplying and/or reviewing all demand forecast data is the
responsibility of Buyer

 

  (A) IDRP will continue to provide baseline sales forecast for Buyer. Buyer IM
team will review and modify forecasts where appropriate in collaboration with
Buyer.

 

  (B) Entering forecasts into IDRP will be performed by the IDRP Certified Buyer
IM team under Order Feasibility parameters based upon IDRP forecasting logic

 

  (C) Collaborating on forecasts will be performed between Buyer IM teams and
Buyer

 

  (D) Altering forecasts to change prevailing logic of similar item history as
the default for IDRP demand forecasts in DC Logical Separation of Inventory
calculations will be completed by Buyer IM team.

 

  (1) Submitting store demand and sales forecasts via IDRP is the responsibility
of Buyer

 

  (2) Communicating demand/sales changes where the Buyer default demand forecast
is deemed too high/low is the responsibility of Buyer

  (E) Forecasting Store Reorder Point Increases and Decreases must occur within
IDRP along with all other demand factors such as resets, seasonal buys, and
promotions by Buyer IM team

 

  (F) Planning demand where IDRP is not used within Seller, must be communicated
to Seller IM teams based on order feasibility by Buyer

 

  (G) Execution of Inbound DC PO’s is a function of the Seller IM teams

 

  (H) Supplying plans for Buyer Demand that exceeds prior Buyer forecasts where
typical Order Feasibility logic does not supply Vendors ample time to produce
larger than normal volumes of product is also required

 

  (I) Forecasting the demand impacts of New Store Openings and Store Closings
must be completed within order feasibility parameters by Buyer or prior demand
forecast will dictate logical separation of inventory for Buyer

 

  (iv) Party Ordering Logic applicable to either Party at the item level:

 

  (A) Customer Order Parameters

 

  (1) Filling orders from the DC for customer orders will default to orders
being filled from either Party’s specific separation of inventory.

 

  (2) Filling orders from the DC for customer orders will have an exception
process to allow orders from each Party to only draw from a Party-specific
logically separated DC inventory

 

  (i) Exception process to be agreed-upon between both Buyer and Seller IM teams

 

  (B) Store Replenishment Parameters

 

  (1) Filling orders from the DC for store replenishment orders will default to
orders being filled from either Party’s specific separation of inventory

 

  (2) Filling orders from the DC for store replenishment will have an exception
process to allow orders from each Party to only draw from a Party-specific
logically separated DC inventory.

 

  (i) Exception process to be agreed-upon between both Buyer and Seller IM teams

 

  (C) Alteration of default Party ordering logic will be performed by Seller IM
teams

 

  (1) Exception process to be agreed-upon between both Buyer and Seller IM teams

 

  (D) Communication of adjustments by either Party to default format ordering
logic will be performed by Seller IM teams where:

  (1) Occurrences where Vendor supply interruptions are uncovered

 

  (2) Availability of items at any Vendor becomes constrained

 

  (3) Requirements by law for minimum availability per marketing of promotions
where the demand was planned according to Order Feasibility Logic

 

  (4) Overselling forecasts by either Party where the other Party’s ability to
fulfill Demand Forecasts are at risk

 

56



--------------------------------------------------------------------------------

Execution Copy

 

2. Transition and Assortment Inventory Planning

 

  (i) Supplying annual calendars with estimated due dates to Buyer is the
responsibility of Seller IM teams

 

  (ii) Establishing forecasts for ROIC, Seasonal and/or Annual demand according
to Vendor Production Planning Lead-times including Vendor/manufacturer preseason
part procurement planning according to planning calendars will be performed by
Buyer.

 

  (A) Determination of specific timelines and due dates for calendars will be
performed by each BU Seller IM Team and communicated to the Buyer IM team as
additional information of Vendor requirements for production planning becomes
available, impacting future order feasibility.

 

  (1) Each Seller SHC IM Team will ensure that the calendar incorporates lead
times for above mentioned forecasts allow Buyer to review assortments, complete
modeling and submit a forecast.

 

  (B) Common Seasonal areas to note but not exclusive to:

 

  (1) Annual Power LandG estimates due in early Fall prior to next Spring Season

 

  (2) Initial Birding set up quantity due Late Spring prior to next Spring
Season

 

  (3) Air Conditioners due Early Fall prior to next Spring Season –

 

  (4) Outdoor Living annual estimates and floor set quantities due mid-Summer
prior to next Spring Season

 

  (5) Seasonal Christmas estimates early Spring (Trees, Lights, etc)

 

  (6) Planning for all products is due at the same time as Seller plans for
Buyer inclusion in buy plans with Vendors and according to predetermined
planning calendars with store flooring needs, replenishment points and sales
forecasts established.

 

  (iii) Documentation of items and programs requiring CAPCON or ROIC approval
where Buyer provides requests will be included in total Seller buy review are to
be supplied by Buyer –

 

  (A) Requesting product where Buyer forecasts are not within +/- 10% tolerance
of 3 year average historical Buyer sales

 

  (1) Negotiation of separate exit strategies is required of Buyer prior to
confirmation of approvals to minimize negative impact to DC inventory levels
including but not limited to:

 

  (i) Absorbing excess quantities into Buyer store locations determined by item
by DC Logical Separation of Inventory

 

  (B) Exercising one of the following options is required of Buyer where
requested product based on Buyer forecasts are within +/- 10% tolerance and
where excess inventory remains in DC’s Logically Separated for Buyer

 

  (1) Receiving all excess quantities at store level

 

  (2) Complying with Seller Merchandise Control Policies and submit appropriate
Pack Away forms for approval

 

  (i) Upon Approval, Pack Away items will be held in DCs until the next season
(handling, storage, etc. will be billed to Buyer )

 

  (ii) Upon Denial, excess quantities will be receipted at Buyer store level and
executed by the Buyer IM team

 

  (iv) New Product Assortment/Floor Sets

 

  (A) Adherence to the same lead-times as other Party is required by Buyer
regarding initial Flooring Inventory Demand, as this demand has order
feasibility requirements

 

57



--------------------------------------------------------------------------------

Execution Copy

 

  (B) Leveraging Logical Separation of DC Inventory will protect flooring
quantities by being segregated in the DC’s to ensure flooring needs are filled
regardless of New Product Assortment Planning Timeline differences between the
Parties

 

  (v) Following the Seller new Vendor and new item processes is required of
Buyer for Buyer exclusive Products by Buyer Merchant and Buyer IM teams

 

  (A) All aforementioned demand forecast parameters apply to Buyer exclusive
items

 

  (vi) Performance of Record Creation activities for Buyer -unique items will be
completed by Buyer’s RIM Certified IM team. Seller Seller’s will continue to use
existing Record Creation processes for shared items.

 

3. Emergency/Disaster Orders:

 

  (i) Unpredictable catastrophic event impacting localized emergency demand

 

  •  

Forecasting is the responsibility of both Seller and Buyer and include
Emergency/Disaster quantities based on a 4 year average; said forecast is the
basis for allocation to each Party.

 

  •  

Committing to Vendor held stock is the responsibility of the Seller IM team
inclusive of aforementioned forecasting for demand for each Party.

 

  •  

Where availability is constrained, allocation will be based upon collaboration
between selected delegates from Seller IM team and Buyer .

 

  •  

Forecasting when and where an Emergency/Disaster will occur is not feasible;
therefore, demand will vary based upon where emergency/disasters occur

 

  •  

Planning and executing Emergency/Disaster Response is the responsibility of
Seller according to the Disaster Program; this includes:

 

  •  

Disaster Program Procedures:

 

  •  

Notification of District Managers Responsible for each District to the Disaster
Program Coordinator is the responsibility of the Field Leadership team for each
Party

 

  •  

Notifications of Changes to District Managers Responsible is the responsibility
of the Field Leadership team for each Party

 

  •  

Notification of local demand for emergency/disasters is the responsibility of
the Party field District Managers via the Disaster Hotline

 

  •  

Handling inbound Disaster Hotline calls is the responsibility of Seller IM team

 

  •  

Allocation of Disaster Merchandise both in DC’s and Vendor Held Stock is the
responsibility of the Seller IM team based on requests from a Party’s District
Managers

 

  •  

Where availability is constrained, allocation will be based upon collaboration
between selected delegates from Seller IM team and Buyer

 

  •  

Event examples

 

  •  

Hurricane

 

  •  

Tornado

 

  •  

Flooding

 

  •  

Excessive Snowfall

 

  •  

Infrastructure disruption

 

  •  

Items Included

 

  •  

Wet/dry Vacuums

 

  •  

Sump Pumps

 

  •  

Snow Throwers

 

58



--------------------------------------------------------------------------------

Execution Copy

 

  •  

Ice Melt

 

  •  

Gas Cans

 

  •  

Generators

 

  •  

Chainsaws

 

  •  

AA, AAA, C and D Cell Batteries

 

  •  

Flashlights

 

4. Puerto Rico and Guam: Seller’s Affiliates will provide IM services for Buyer
Stores in Puerto Rico and Guam that are substantially the same in all material
respects as the IM services provided by Seller’s Affiliates for Buyer Stores in
Puerto Rico and Guam as of the Effective Date.

 

59



--------------------------------------------------------------------------------

Execution Copy

 

Appendix 7(a)

Payment Due Date

For the first 12 months of the Term:

 

  1.

Invoices for Products: the Payment Due Date is the 10th day following Buyer’s
receipt of the invoice.

 

  2.

Royalties: the Payment Due Date is the 10th day following the end of Buyer’s
fiscal week or Buyer’s fiscal quarter, as the case may be, in accordance with
Section 7(b) of the Merchandising Agreement to which this Appendix 7(a) is
attached and forms a part.

 

  3.

If the 10th day is a Saturday, Sunday, or bank holiday, Buyer will pay on the
next banking day, which will become the Payment Due Date. Electronic fund
transfers initiated on the Payment Due Date will be timely made for purposes of
the Merchandising Agreement.

For the remainder of the Term: Seller and Buyer will negotiate in Good Faith to
determine the Payment Due Dates, which negotiations will take into account,
among other things, then-current market conditions.

 

60



--------------------------------------------------------------------------------

Execution Copy

 

Appendix 9(b)(i)(A)

New HTS Store List

 

City Name

  

State

  

MSA

1. Surprise

   AZ    Phoenix-Mesa-Scottsdale AZ

2. Tempe

   AZ    Phoenix-Mesa-Scottsdale AZ

3. Culver City

   CA    Los Angeles-Long Beach-Santa Ana, CA

4. Danville

   CA    San Francisco-Oakland-Fremont, CA

5. Hollywood CA

   CA    Los Angeles-Long Beach-Santa Ana, CA

6. Irvine CA

   CA    Los Angeles-Long Beach-Santa Ana, CA

7. Lancaster

   CA    Los Angeles-Long Beach-Santa Ana, CA

8.Los Angeles

   CA    Los Angeles-Long Beach-Santa Ana, CA

9. Oxnard

   CA    Los Angeles-Long Beach-Santa Ana, CA

10. Pacoima

   CA    Los Angeles-Long Beach-Santa Ana, CA

11. San Jose

   CA    San Francisco-Oakland-Fremont, CA

12. Tustin

   CA    Los Angeles-Long Beach-Santa Ana, CA

13. Van Nuys

   CA    Los Angeles-Long Beach-Santa Ana, CA

14. Westwood

   CA    Los Angeles-Long Beach-Santa Ana, CA

15. Aurora

   CO    Denver-Aurora, CO

16. Lone Tree

   CO    Denver-Aurora, CO

17. Newington

   CT    Hartford-W Hartford-E Hartford, CT

18. Christiana

   DE    Philadelphia-Camden-Wilmington PA-NJ-DE-

19. Cocoa Beach

   FL    Palm Bay-Melbourne-Titusville, FL

20. Delray Beach (east)

   FL    Miami-Ft Lauderdale-Pompano Bch FL

21. Jupiter

   FL    Miami-Fort Lauderdale-Miami Beach, FL

22. Leesburg

   FL    Orlando-Kissimmee, FL

23. Ormond Beach

   FL    Deltona-Daytona Beach-Ormond Beach, FL

24. Tallahassee

   FL    Tallahassee, FL

25. Savannah

   GA    Savannah, GA

26. Ankeny

   IA    Des Moines-West Des Moines, IA

27. Post Falls

   ID    Coeur d’Alene, ID

28. Huntley

   IL    Chicago-Naperville-Joliet, IL-IN-WI

29. Savoy

   IL    Champaign-Urbana, IL

30. Springfield

   IL    Springfield, IL

31. Fort Wayne

   IN    Fort Wayne, IN

32. Shawnee

   KS    Kansas City, MO-KS

33. Topeka

   KS    Topeka, KS

34. Ashland

   KY    Huntington-Ashland, WV-KY-OH

35. Nicholasville

   KY    Lexington-Fayette, KY

36. Westfield

   MA    Springfield, MA

37. Worcester/Shrewsbury

   MA    Worcester, MA

 

61



--------------------------------------------------------------------------------

Execution Copy

 

City Name

  

State

  

MSA

38. Davie

   MD    Miami-Ft Lauderdale-Pompano Bch FL

39. Edgewood

   MD    Baltimore-Towson, MD

40. Towson

   MD    Baltimore-Towson, MD

41. Wheaton

   MD    Washington-Arlington-Alexandria, DC-VA-MD-WV

42. Ann Arbor

   MI    Ann Arbor, MI

43. Franklin

   MI    Detroit-Warren-Livonia, MI

44. Lake Orion

   MI    Detroit-Warren-Livonia, MI

45. Washington

   MI    Detroit-Warren-Livonia, MI

46. Liberty

   MO    Kansas City, MO-KS

47. Southpark

   NC    Charlotte-Gastonia-Concord NC-SC

48. Cherry Hill

   NJ    Philadelphia-Camden-Wilmington PA-NJ-DE-

49. Manchester Township

   NJ    New York-Northern New Jersey-Long Island, NY-NJ-PA

50. Marlton

   NJ    Philadelphia-Camden-Wilmington PA-NJ-DE-

51. Morganville

   NJ    New York-Northern NJ-Long Is NY-NJ-PA

52. Sewell

   NJ    Philadelphia-Camden-Wilmington, PA-NJ-DE-MD

53. South Plainfield

   NJ    New York-Northern New Jersey-Long Island, NY-NJ-PA

54. Succasunna

   NJ    New York-Northern New Jersey-Long Island, NY-NJ-PA

55. Rio Rancho

   NM    Albuquerque, NM

56. Las Vegas

   NV    Las Vegas-Paradise, NV

57. Reno

   NV    Reno-Sparks, NV

58. Delmar

   NY    Albany-Schenectady-Troy, NY

59. Highland

   NY    Kingston, NY

60. New Rochelle

   NY    New York-Northern NJ-Long Is NY-NJ-PA

61. Port Chester

   NY    New York-Northern NJ-Long Is NY-NJ-PA

62. Staten Island north

   NY    New York-Northern NJ-Long Is NY-NJ-PA

63. Troy

   NY    Albany-Schenectady-Troy, NY

64. Bellbrook

   OH    Dayton, OH

65. Columbus

   OH    Columbus, OH

66. Broken Arrow

   OK    Tulsa, OK

67. Oklahoma City

   OK    Oklahoma City, OK

68. Homestead

   PA    Pittsburgh, PA

69. Shrewsbury

   PA    Baltimore-Towson, MD

70. York

   PA    York-Hanover, PA

71. Greer/Taylors

   SC    Greenville, SC

72. Sioux Falls

   SD    Sioux Falls, SD

73. Cordova

   TN    Memphis, TN-MS-AR

74. Elizabethton

   TN    Johnson City, TN

75. Knoxville

   TN    Knoxville, TN

76. Allen

   TX    Dallas-Fort Worth-Arlington TX

77. Frisco

   TX    Dallas-Fort Worth-Arlington TX

78. Mission

   TX    McAllen-Edinburg-Mission, TX

79. Murphy

   TX    Dallas-Fort Worth-Arlington TX

 

62



--------------------------------------------------------------------------------

Execution Copy

 

City Name

  

State

  

MSA

80. San Antonio 16

   TX    San Antonio TX

81. San Antonio east

   TX    San Antonio TX

82. San Antonio north

   TX    San Antonio TX

83. SW Houston

   TX    Houston-Sugar Land-Baytown TX

84. West Plano

   TX    Dallas-Fort Worth-Arlington TX

85. Colleyville

   TX    Dallas-Fort Worth-Arlington TX

86. Rockwall

   TX    Dallas-Fort Worth-Arlington TX

87. Dallas (75229)

   TX    Dallas-Fort Worth-Arlington TX

88. Alexandria

   VA    Washington-Arlington-Alexandria, DC-VA-MD-WV

89. Arlington

   VA    Washington-Arlington-Alexandria, DC-VA-MD-WV

90. Herndon

   VA    Washington-Arlington-Alexandria, DC-VA-MD-WV

91. Leesburg

   VA    Washington-Arlington-Alexandria, DC-VA-MD-WV

92. Merrifield

   VA    Washington-Arlington-Alexandria, DC-VA-MD-WV

93. Roanoke

   VA    Roanoke, VA

94. Salem

   VA    Roanoke, VA

95. Bothell

   WA    Seattle-Tacoma-Bellevue, WA

96. Issaquah

   WA    Seattle-Tacoma-Bellevue, WA

97. Appleton

   WI    Appleton, WI

98. Green Bay

   WI    Green Bay, WI

99. Madison

   WI    Madison, WI

100. S Milwaukee

   WI    Milwaukee-Waukesha-West Allis, WI

 

63



--------------------------------------------------------------------------------

Execution Copy

 

Appendix 12(a)(iii)

Seller Marks

 

1. The KCD Marks

 

2. The feature Marks and sub-brand Marks associated with the Seller-Branded
Products

 

3. The trade dress related to the above Marks

 

64



--------------------------------------------------------------------------------

Execution Copy

 

Appendix 18(a)(i)

Merchandising Operating Committee

Designated by Buyer: Michael Gray; Susan Hilsenbeck; JJ Ethridge

Designated by Seller: Michael Burti; Dean Schwartz; Adam Whitney

Initial Chairperson: Michael Burti

 

65